t c memo united_states tax_court jane crocker f k a jane c jacobs et al petitioners v commissioner of internal revenue respondent docket nos filed date peter s buchanan for petitioner jane crocker john gigounas edward b simpson and todd m moreno for petitioner justin m jacobs jr elizabeth l groenewegen and bryce a kranzthor for respondent cases of the following petitioners were consolidated herewith for trial and opinion but not for briefing jane crocker docket no jane crocker docket no justin m jacobs jr docket no and justin m jacobs jr docket no memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in petitioners' federal income taxes an addition_to_tax and penalties as follows jane crocker docket no and justin m jacobs jr docket no year deficiency dollar_figure big_number addition_to_tax sec_6653 dollar_figure penalty sec_6662 dollar_figure jane crocker docket no year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number justin m jacobs jr docket no year deficiency dollar_figure penalty sec_6662 dollar_figure respondent issued one notice_of_deficiency for taxable years and to petitioners each of whom filed a separate petition with the court respondent also issued separate notices of deficiency one to petitioner justin m jacobs jr for the year and the other to petitioner jane crocker for the years and each petitioner filed a separate petition with the court with respect to these notices after concessions the issues for decision are the fair_market_value of improved real_property and personal_property donated by petitioners to an eligible charitable donee for purposes of determining the allowable charitable_contribution deductions under sec_170 to which petitioners were entitled for the year of the gift and for the years and by way of carryovers and whether petitioner justin m jacobs jr is liable for an addition_to_tax under sec_6653 for and accuracy-related_penalties under sec_6662 for and we find and hold that the value of the improved real_property was dollar_figure and that the value of the personal_property was dollar_figure for a total of dollar_figure when the gift was made we hold that petitioner justin m jacobs jr is not liable for the addition_to_tax and accuracy-related_penalties for the years at issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent conceded that petitioner jane crocker is not liable for the addition_to_tax and penalties for the taxable years at issue the parties agree that petitioners are entitled to an investment_interest carryover deduction from taxable_year to taxable_year and subsequent years in the total amount of dollar_figure findings_of_fact some of the facts have been stipulated and are so found the first and second stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in atherton california when their petitions were filed i background petitioner justin m jacobs jr jacobs is a real_estate developer and licensed attorney since the late 1960's jacobs has primarily worked in the real_estate development business having stopped the active practice of law in jacobs has principally built office buildings for the high-tech industry in the silicon valley and san francisco bay areas of california as of the date of trial in these cases jacobs had constructed approximately buildings jacobs has also had an interest in historic buildings consistent with this he has been involved in the restoration and subsequent sale of historic properties jacobs has renovated several houses in california including a large victorian-era house in atherton california and a big_number square foot mansion situated on acres in hillsborough california he has also restored an 11th-century chateau located in loiret france and a five-story townhouse on sutton square overlooking the east river in new york city jacobs has also been involved in the antiques business sometime prior to date jacobs decided to purchase a large building to house his antiques business he looked at several buildings and eventually narrowed his choices to two properties the redwood city fox theater building the redwood city fox or the property in redwood city california and the stanford theater in palo alto california in date jacobs purchased the redwood city fox he also purchased personal_property associated with the theater he chose the redwood city fox over the stanford theater because the redwood city fox was in much better condition physically than the stanford theater additionally the redwood city fox building included commercial space both retail and office adjacent to the theater which jacobs wanted to utilize for his antiques business the purchase_price for the redwood city fox and associated personal_property was dollar_figure allocated dollar_figure to the theater and commercial space and dollar_figure to the personal_property jacobs believed he purchased the redwood city fox for a good price because the prior owners didn't have the money or the desire or the knowledge to fix it up and they just wanted get rid of it jacobs considered the date sale of the redwood city fox to be a distress sale there is conflicting evidence in the record concerning the purchase_price of the redwood city fox and the associated personal_property jacobs testified he paid somewhere around dollar_figure an appraisal of the redwood city fox prepared by david ingram jr and william j ewing at jacob's request and dated date indicates that jacobs paid dollar_figure to acquire the property allocated dollar_figure to the land dollar_figure to the building and dollar_figure to the equipment the ingram ewing appraisal report also states that jacobs was the source of this continued ii description of the redwood city fox the redwood city fox is a steel-reinforced concrete building that was constructed in and is comprised of a theater with adjacent commercial space the redwood city fox is an example of an american movie palace --a distinct phase of theater architecture which occurred primarily between and with its peak period in the 1920's the redwood city fox was built to serve both as a vaudeville house for live entertainment and as a fantasy movie palace the inclusion of commercial space within the larger theater building is indicative of a trend during the 1920's and 1930's to use theaters to create more distinctive office and retail buildings the facade of the redwood city fox building is gothic revival with art deco themes and is representative of the late 1920's the theater incorporates many architectural features of that generation including an ornate terrazzo sidewalk a recessed entrance an expansive grand lobby a high level of interior decoration a pipe organ and organ lofts and numerou sec_5 continued information the date purchase agreement executed by jacobs and the sellers redwood theatre ltd indicates a purchase_price of dollar_figure with dollar_figure of the purchase_price allocated to the personal_property and dollar_figure allocated to the real_property escrow instructions dated date also indicate a sales_price of dollar_figure with an additional dollar_figure paid_by jacobs for closing costs and prorated property taxes based on the evidence presented we find that jacobs paid dollar_figure for the redwood city fox and associated personal_property exclusive of closing costs and property taxes design flourishes to accommodate live performances the stage house of the theater is equipped with a fly loft rigging dressing rooms and an orchestra pit for films the theater has a projection booth and a sound system the redwood city fox theater originally opened as the sequoia theater on date in date the property was bought by the fox west coast theaters chain the theater operated until date when a portion of the auditorium's plaster ceiling collapsed the theater was closed by fox west coast theaters for months while an extensive renovation was completed the renovation involved the installation of a new ceiling in the auditorium with perimeter indirect lighting the installation of new seating the design and installation of a new acoustic system as well as new restrooms in the main foyer the theater's interior originally designed as an atmospheric spanish courtyard was redecorated in the fox west coast theaters' skouras style additionally the sequoia marquee and vertical signs were removed and a new v- shaped marquee was installed bearing the new fox designation the newly renamed redwood city fox theater opened in date the redwood city fox theater continued to operate until the 1970's when due to the decline of the downtown redwood city so named after charles skouras the then-president of fox west coast theaters commercial district as well as the advent of large suburban multiscreen theaters it lost its audience in date the redwood city planning department listed the redwood city fox as a key building in the historic resources inventory of redwood city despite its listing in the historic resources inventory the redwood city fox stage was rarely used throughout much of the 1970's though the retail office spaces did have tenants after jacobs' purchase and subsequent donation of the property the city council of redwood city designated the redwood city fox an official historic landmark on date in the city center action committee of redwood city was formed which focused on the redwood city fox as one element in a plan for the revitalization of downtown redwood city in the city of redwood city also established the fox theater task force task force the task force was organized to conduct activities that would benefit redwood city through the preservation of the redwood city fox the potential benefit of these activities was described in a task force report as the preservation of an historic building assistance in the revitalization of downtown redwood city by increasing activity at the fox and increasing the availability of cultural activities in the city one of the activities of the task force was the jacobs testified that prior to his purchase of the redwood city fox in date the then-owners of the property were making almost no use of the theater other than to show second- run and old films pursuit of national landmark status for the redwood city fox this goal was achieved when the redwood city fox was awarded a listing in the national register of historic places on date the redwood city fox is located pincite broadway in downtown redwood city the site area of the property has feet of frontage along broadway and approximately feet of frontage in the nature of access lanes on each of the other surrounding streets the shape of the site is basically rectangular with the three 15-foot wide access lanes extending from the main parcel which is located in the center of the block to the side and rear streets the depth of the lot relative to broadway i sec_243 feet the 100-foot wide building facade is comprised of a 4-story building with an added 3-story plaster tower reaching approximately feet above the street the total site area is approximately big_number square feet for purposes of this opinion the redwood city fox will be analyzed as two separate components the theater component a letter from a representative of the national park service to the mayor of the city of redwood city described the redwood city fox as follows the theater building is an excellent local example of late gothic revival style design and reflects the romantic nature of small-town movie palace construction during the golden age of movies listing in the national register recognizes the importance of the new sequoia theater building to the rich cultural history of redwood city which includes the lobby and auditorium and the retail office component which is in turn composed of a the west retail_space which includes the ground floor and mezzanine level b the east retail_space which includes the ground floor and mezzanine level c the second floor office space and d the third floor office spacedollar_figure the square footage of building areas both gross and net rentable is as follows area theater east retail ground floor mezzanine west retail ground floor mezzanine gross sq ft net rentable sq ft big_number big_number big_number big_number big_number big_number big_number big_number big_number second floor office big_number big_number third floor office logistically the mezzanine levels can only be leased in conjunction with their respective first floor retail spaces the appraisers refer to the different areas by a variety of designations for clarity when discussing the experts' reports we will refer to the different areas by the designations we have assigned we note however that our designation of the east retail and west retail spaces as retail spaces in no way implies that we find these areas to be suitable only for retail use to the exclusion of office use the west retail_space contains an entryway vestibule with both a staircase and an elevator which services the second and third floor office spaces the square footage of the entryway vestibule is not rentable with the west retail_space and is thus deducted from the gross square footage of the area a the theater component the middle feet of the broadway frontage bears the theater marquee which projects over the sidewalk and the recessed theater entry a bank of decorated wood entry doors is inset from the sidewalk approximately feet the entry area has a decorative terrazzo floor and tiled walls the entrance of the theater leads to the main lobby which has a ceiling height of approximately feet decorative features include mirrors aluminum panels murals art deco chandeliers resembling plants and gilt decorative work the risers of a double staircase lead to the second floor mezzanine lobby along either side of the main lobby at the rear of the main lobby is a concession area which features an attractive wood bar with a large mirror the bar is an art deco piece that was installed by jacobs in the 1980's the main lobby also houses public restrooms and several small service and storage rooms the seating in the theater auditorium consists of a main floor a mezzanine or lower balcony and an upper balcony as originally designed the theater contained big_number seats the renovation reduced the seating capacity to big_number seats to permit more space between the rows as of the date of the donation the theater contained a total of seats of which were located on the main level and of which were located in the lower balcony level most of the seats in the center section of the main floor were replaced by jacobs during his ownership of the redwood city foxdollar_figure the balance of the seats were comprised of seats and components from the renovation at some point prior to the gift jacobs intended to reinstall seats in the upper sections of the auditorium as well a sec_24 seats behind the orchestra pit for a total seating capacity of big_number seats however as of the date of trial the additional seating was not installed and there remained seats in the auditoriumdollar_figure the theater auditorium is highly improved in terms of architectural detailing and artistic design the ceiling is approximately feet high and arched the auditorium also contains an orchestra pit and organ lofts the walls on either side of the theater are improved with spun glass composition sound insulation panels on which large art deco murals are painted the stage house with a ceiling height of approximately feet features a gridiron fly system which is suspended approximately feet above the stage floor and supports a network of sheaves cables and counter weights used to raise scenery drapes and curtains from the stage floor into the fly jacobs installed rocker-type theater chairs which he had purchased from the orinda theater as of the date of trial the seats located in the mezzanine level had not been used for seating purposes the mezzanine level had been used by the charitable donee for the use and storage of stage lighting equipment loft under the gridiron the stage house floor is approximately feet deep and feet wide with a proscenium width of feet a small l-shaped basement is located under the stage as of the date of donation the fly system and stage house were highly functional and in working condition at the rear of the stage house is a one-story concrete block annex which houses the dressing rooms and the greenroom this area includes restrooms and a large delivery door for dock-high loading as of the date of donation the exterior of the redwood city fox was in good condition over the course of its existence the property had survived several earthquakes with no observable structural weakening the interior finishes were also in good condition and did not require additional restoration b retail office component east retail_space the east retail_space ha sec_35 feet of frontage on broadway east of the theater entrance the space is rectangular with 8-foot glass windows in the front overlooking broadway and a glass and aluminum entry door the mezzanine floor which also has windows overlooking broadway is accessed from the ground floor by two staircases the ceiling height of the mezzanine floor is feet which is lower than normal the space has one restroom at the time of the donation the east retail_space was in very good condition but needed the installation of heating elements west retail_space the west retail_space ha sec_35 feet of frontage on broadway west of the theater entrance the space contains an entryway vestibule facing broadway with an elevator and staircase which serves the second and third floor office spaces the west retail_space both the ground floor and the mezzanine floor consists of two retail suites which form a u shape around the entryway vestibule for the second and third floor office spaces the ground floor of the west retail_space has two entrance doors onto broadway one at each end of the u the mezzanine floor has windows facing broadway as well as a reduced ceiling height of feet each retail suite has one restroom as of the date of donation the west retail_space was in very good condition second floor office space the second floor office is a u -shaped space located directly above the east and west retail spaces and excludes the area used by the vaulted ceiling of the theater lobby which reaches to the roof of the building the ceiling height is feet with skylights illuminating much of the space the space has several chandeliers and all outside walls have windows the space contain sec_31 partitioned offices separate restrooms for men and women one handicapped-equipped restroom and a storage room as of the date of donation the second floor office space was in very good condition third floor office space the third floor office space ha sec_30 feet of frontage on broadway in the center of the parcel the area has 9-foot ceilings as of the date of donation the third floor office space was unfinished and accessible only from the roof subsequent to the gift jacobs installed a spiral staircase from the second floor office space and finished the third floor area jacobs intended to finish the third floor office space prior to his donation of the property iii location of the redwood city fox redwood city california was incorporated in and is the county seat of san mateo county san mateo county is one of the nine counties comprising what is commonly referred to as the bay area of san francisco san mateo county occupies most of the peninsula south of the city and county of san francisco the counties of santa cruz and santa clara are adjacent to the south as of san mateo county had a population of approximately big_number and was the 11th largest county in california the median household_income in san mateo county was dollar_figure in which was the highest in the state of california as of san mateo county's economy offered employment in construction manufacturing transportation communications retail and wholesale trades financial services and government during the relevant period two of the major growth areas affecting san mateo county were high technology and office-oriented employment in the mid-1980's land values in the area were escalating rapidly redwood city is located in the southeasterly portion of san mateo county approximately miles south of san francisco and miles north of san jose redwood city is bordered by the san francisco bay to the east the city of woodside to the west the city of san carlos to the north and the cities of menlo park and atherton to the south its population in was estimated at big_number persons making it the third largest city in san mateo county though primarily residential in nature commercial and industrial uses exist clustered mostly adjacent to highway in redwood city's east end and emanating outward from redwood city's downtown core the redwood city fox is located on broadway one of the main thoroughfares in downtown redwood city the property is situated on the south side of broadway on a block bounded by hamilton street middlefield road and winslow street across broadway from the property is the old san mateo county courthouse which dates from as of the date of trial the redwood city council was in the process of opening the san mateo county historical museum in the old san mateo county courthouse the area surrounding the redwood city fox houses both the city of redwood city and the county of san mateo government offices the new san mateo county courthouse as well as the balance of the county of san mateo and city of redwood city government offices are located within two blocks of the redwood city fox in general the improvements within the vicinity of the redwood city fox are dominated by older commercial structures which are small in scale ranging from two to four stories many financial institutions and title companies have branches in the area additionally the caltrain commuter railroad station is within block of the property the redwood city fox has two parking spaces on the west side of the building in one of the access lanes there are two municipally owned public parking lots in the vicinity of the property one across winslow street behind the redwood city fox and the other two blocks to the southeast by city hall there is also metered street parking in the area around the property which is free on weekday evenings and on weekends the redwood city fox is zoned cb or central business the purpose of the central business district is to designate and promote the orderly development of the downtown business district as a central shopping facility for the whole city and surrounding area permitted uses include a variety of commercial and office uses including retail theater and restaurant commercial uses and professional and administrative office uses off-street parking requirements vary by use the subject property is considered a legal nonconforming use due to the lack of on-site parking a theater market as of the valuation_date there was a need for a large- capacity live performance theater in san mateo county the only other large live performance theater in the area was the san mateo performing arts center smpac at san mateo high school approximately miles northwest of the redwood city fox the smpac has a seating capacity of big_number and is the largest publicly owned theater facility in san mateo county it was considered the best large theater in the area for live stage performances and was tightly scheduled b commercial market overall the downtown commercial core of redwood city has declined as a community shopping district but has grown as a governmental and banking base office rental in downtown redwood city is primarily based on a desire to be near the city of redwood city and the county of san mateo government offices similarly the majority of the commercial users in downtown redwood city cater to the city and county employees the dominant workforce in the area as a result traffic along broadway is diminished during the evenings and on weekends iv jacobs' use of the property from to jacobs spent approximately dollar_figure to restore and improve the redwood city fox the work performed included among other things an upgrade of the electrical system including installation of a dolby sound system and replacement of much of the stage lighting the installation of stairs in and the rehabilitation of the plenum area of the auditorium renovation of the restrooms in the public areas of the auditorium and the retail office areas repair of the roof installation of new carpet draperies tile work and painting restoration of the wood and plaster parts of the theater installation of new doors and door frames including oak doors at the main theater entrance installation of new theater seating rehabilitation of the ceiling perimeter neon lighting system in the auditorium and complete retrofitting of the dressing rooms additionally the retail office spaces were completely renovated including installation of the mezzanines in both the west and east retail spaces jacobs oversaw the renovation putting in about big_number hours of his time while the workers he hired performed about big_number hours of work while the record is not clear as to the exact amount jacobs spent to restore and renovate the redwood city fox we are satisfied and respondent agrees that jacobs spent at least dollar_figure to restore the property we find that the most accurate figure is dollar_figure based upon the evidence during his ownership of the redwood city fox jacobs showed classic films in the theater as well as some live performances he also attempted to operate the redwood city fox as a dinner theater to this end he installed an upscale french delicatessen in the west retail_space which was operated by his wife for yearsdollar_figure he used the east retail_space to house his antiques business and periodically held antique auctions additionally jacobs moved his real_estate development business offices from nearby sunnyvale california into offices he had constructed in the backstage area of the theater jacobs also leased the second floor office space to the county of san mateo commencing date it was a year lease but was terminated on date prior to the end of the lease_term the rent was dollar_figure per month with jacobs paying all expenses this rent equated to approximately dollar_figure to dollar_figure per square foot by jacobs was convinced that he could not operate the redwood city fox profitably jacobs believed he had the following alternatives with respect to the property raze the building and develop the site himself for the construction of an office building sell the property to developers or donate it to an organization which would preserve the property jacobs wanted after he closed the delicatessen jacobs renovated the west retail area and converted it back to commercial use to preserve the property as he considered it an historic treasure the redwood city fox had been placed on the historic resources inventory of redwood city in and while not legally protected he believed there would be a public outcry if he demolished the building jacobs decided to donate the redwood city fox to an organization that would use the theater as a community resource and preserve it from demolition after investigation jacobs selected the palo alto players inc the players a california nonprofit corporation to receive the redwood city fox as a gift the players is a community-based dramatic arts organization that qualified at all times relevant to these cases as a sec_501 exempt_organization the players is based in palo alto a community miles to the south of redwood city at the time of the gift jacobs communicated his intention to place the redwood city fox on the local state and national register of historic places the donation of the redwood city fox and associated personal_property to the players was accepted by the players' board_of directors on date by corporate resolution the gift was accomplished by an agreement agreement executed by jacobs and the players on december dollar_figure the property donated by jacobs to the players consisted of the following parcel of real_property situated in the city of redwood city county of san mateo state of california located pincite broadway consisting of approximately big_number square feet of land together with all improvements and furniture fixtures and equipment constructed thereon or affixed thereto which are owned by jacobs including without limitation the fox theater consisting of approximately big_number square feet and related office retail and storage space consisting of an additional big_number square feet and all easements and other rights appurtenant thereto the agreement contained the following use restrictions termed covenants running with the land article restriction sec_2_1 designation of the theater as an historical landmark jacobs intends to cause the theater to be designated as an historical site by the appropriate authorities of the state of california and the united_states government and to be registered on the state of jacobs and the players also executed an assignment and assumption of existing leases on date whereby jacobs assigned to the players the following three leases recited in the assignment a lease entered into on date between jacobs and big brothers big sisters of the peninsula inc granting non-exclusive rights to use a portion of the building for semi-weekly bingo_games which lease has no definite term an oral lease entered into as of date between jacobs and bayshore auction granting non-exclusive rights to use a portion of the building for periodic auctions with a percentage of revenue derived therefrom paid as rent which lease has no definite term and a lease between jacobs and sonitrol of a portion of the building dated date california registry of historical sites and or the national registry of historical sites of the united_states players shall fully cooperate with jacobs in such efforts shall execute and deliver any documents reasonably requested by jacobs in furtherence sic of the above and shall use its good_faith best efforts to cause such designation to occur maintenance of the theater players shall maintain the facade of the theater in good condition and repair and shall not take or allow any_action which would compromise the architectural integrity of the art deco facade use of premises players shall use the theater as the peninsula center for the performing arts players shall use the theater only as a performance auditorium and shall not use the theater for sporting events or any use other than as an auditorium for the performing arts or as provided in sec_2 herein availability of the theater for other civic uses players shall allow and shall have the right to allow other performing arts organizations civic and community organizations the city of redwood city and the county of san mateo to use the theater on a financial basis which is affordable to all parties involved during times which do not unreasonably conflict with players' use the theater shall be made available to such other parties to the greatest extent possible which does not interfere with players' use but in no event less than ten percent of the hours that similar performance auditoriums are usually and customarily used memorial plaque jacobs is donating the theater to players in the name and memory of his late father justin manning jacobs sr and jacobs will affix an appropriate bronze memorial plaque to the theater at his sole cost players shall maintain the plaque in good condition and repair in the location at which it was originally installed by jacobs the gift deed transferring the property to the players was recorded on date as part of the donation to the players jacobs gifted items of personal_property described in the bill of sale executed on date between jacobs and the players the items donated were in good condition and all were functional the fair_market_value of the personal_property on the date of donation was dollar_figure contemporaneous with the gift of the property to the players and pursuant to the date agreement jacobs leased from the players approximately big_number square feet of the redwood jacobs estimated the fair_market_value of the personal_property donated to the players to be between dollar_figure and dollar_figure peter morrison of adamson associates inc a professional cost estimating firm retained by petitioners in listed the following items of personal_property donated and their estimated values bingo equipment fox film library fireplace baldwin theater organ kitchen and deli equipment stacking chairs double-decker london bus safe piano total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure in their appraisal report ingram ewing stated that the correct figure for the safe was dollar_figure rather than the dollar_figure listed in the adamson report in light of the dollar_figure allocated to the personal_property when jacobs purchased the property in date and the fact that he subsequently purchased additional items which he donated to the players we are satisfied that the dollar_figure figure is accurate respondent makes no argument against this figure accordingly we find that on the valuation_date the fair_market_value of the personal_property donated by petitioners to the players was dollar_figure city fox's commercial space the jacobs lease the jacobs lease included the west retail_space ground floor and mezzanine second floor office space and unfinished third floor office spacedollar_figure the lease was for an initial term of years at a rate of dollar_figure per month the terms of the lease provided that jacobs was obligated to pay all expenses associated with the leased portion of the premises including all janitorial services utilities real_property_taxes allocable to leased portion of the premises and comprehensive general liability insurance jacobs was also required to make all major repairs the jacobs lease granted jacobs ten separate options to extend the lease_term for a period of years for each option additionally the lease granted jacobs an option to repurchase the commercial portion of the property for dollar_figure if the commercial portion of the property could be subdivided legally into condominiums shortly after the gift to the players jacobs determined that subdivision of the commercial portion of the property would not be commercially feasible consequently jacobs and the players amended the lease on date the amended lease rescinded jacobs' right to subdivide the commercial space and his option to purchase after such subdivision the amended lease as mentioned jacobs installed a staircase and finished the third floor office space subsequent to his gift of the property provided it became effective as of date jacobs executed a quitclaim_deed on date disclaiming the rights under the original lease after the donation of the redwood city fox jacobs negotiated on behalf of the players a short-term_lease between the players and the county of san mateo for the east retail_space including mezzanine for the period of date to december dollar_figure rent was dollar_figure per month with the county of san mateo paying utility expenses including gas electrical and janitorial services the players were responsible for paying all real_property_taxes structural repairs and fire insurance by agreement dated date jacobs and the players terminated the jacobs lease at that time jacobs assigned two existing subleases he had negotiated to the players v players' use of the redwood city fox the players have offered live theater productions at the redwood city fox from until the present currently the players operating as the peninsula center stage mount productions a year at the redwood city fox each production runs for approximately performances the players use the west retail_space as the box office for the peninsula center stage when not used by the players the theater is available for use by the lease agreement between the players and the county of san mateo states the leased premises consists of approximately big_number square feet community organizations the players operate the peninsula center stage with financial support from the city of redwood city the players receive approximately dollar_figure per year from the city of redwood city in and the players received from the city of redwood city a grant to upgrade the water delivery system for the sprinkler system located over the stage area of the theater since the players have spent less than dollar_figure in repairs and renovations on the redwood city fox primarily for the sprinkler system upgrade and the addition of new roofing over the theater despite the lack of on-site parking there was ample parking around the property and parking for events at the redwood city fox has not been considered a problem vi petitioners' valuation and charitable_contribution deductions a ingram ewing appraisal in order to ascertain the amount of their charitable_contribution_deduction for their donation of the redwood city fox in taxable_year petitioners retained david ingram inc a real_estate appraisal firm located in foster city california to prepare an appraisal of the redwood city fox the appraisal of the property was performed by david ingram jr ingram and david ingram jr died in date consequently continued william j ewing ewing ingram and ewing prepared their report in early and delivered it to jacobs in date at the time they prepared their report ingram had been active in the field of real_estate appraisal since and was a member of the american society of real_estate counselors the american institute of real_estate appraisers member and past-president of the menlo park-atherton board_of realtors and member and past- director of the california real_estate association ewing had worked as an independent_appraiser since and was a candidate for membership with the american institute of real_estate appraisers ewing testified at trial regarding the ingram ewing appraisal report ingram ewing commenced their appraisal by breaking down the redwood city fox into four appraisal units which they valued separately the theater space was designated unit a the east retail_space including the first floor and mezzanine was designated unit b the west retail_space including the first floor and mezzanine was designated unit c the second and third floor office spaces including space from the west retail area for the elevator staircase and entryway vestibule were designated unit d continued william j ewing testified regarding the date appraisal of the redwood city fox ingram ewing concluded that the highest_and_best_use of the redwood city fox was its continued use as a performing arts center and as retail office space in addition to its historical significance ingram ewing based their highest_and_best_use conclusion on the apparent market demand in the surrounding community and region for a performing arts center with a large seating capacity such as the redwood city fox ingram ewing estimated big_number seats to be the appropriate seating capacity of the redwood city fox and used this number of seats in their valuation analysis ingram ewing determined that the highest_and_best_use of the commercial space would be for use as office space should the east and west retail spaces be leased for retail use ingram ewing determined that the spaces would return one-half to two-thirds of the rent that would be probable with office use in appraising the value of the redwood city fox as of date ingram ewing concluded that because the theater portion of the redwood city fox was special use property the replacement cost method should be relied upon to estimate value however because of the recent sale of the san jose fox theater san jose fox another fox movie palace located near the redwood city fox and sold close in time to the valuation_date ingram ewing also employed the comparable sale sec_21 method to value the theater portion of the redwood city fox recognizing that the theater would be run by a non-profit group and that there were no income comparison data available ingram ewing did not employ the income capitalization approach to value the theater portion of the redwood city fox with respect to valuing the commercial portion of the redwood city fox ingram ewing employed the replacement cost approach and the market approach ingram ewing did not utilize the income capitalization method for the retail office component and they did not provide any reason for not employing this method ingram ewing also did not consider the impact of the jacobs lease on the value of the retail office portion of the property adamson cost estimate to perform their appraisal ingram ewing required jacobs to retain a professional cost estimator to do a cost analysis of the property in date adamson associates a construction cost planning and management firm located in san francisco california prepared a detailed report for petitioners estimating the probable cost to construct a new_building matching in plan in their appraisal report ingram ewing refer to the comparable sales_method as the market data method for clarity we shall refer to this method as the comparable sales_method and construction style the redwood city fox the materials and construction methods would match the existing materials and methods except where new materials could mimic the existing materials at a lower cost historical features were replaced with new equivalents not replicated the artwork mainly painted murals was not replaced no allowance was made in the adamson report for the historical value of any item in the redwood city fox nor was allowance made for depreciation of the property in summary the replacement building estimated in the adamson report would be completely new with finishes and fixtures of similar style and character to the existing property would be functionally identical to the existing redwood city fox but would have no historical value the adamson estimate was based on the total direct construction costs of components foundations vertical structural members floors and roofs exterior cladding roofing and waterproofing interior partitions floor wall and ceiling finishes building function specialties and equipment vertical transportation plumbing heating ventilating and air conditioning electrical fire protection site preparation site development and utilities added to under the component specialties and equipment for the theater a quantity of seats at a cost of dollar_figure per seat was used to calculate the cost of seating these total direct construction costs were percent for general conditions and percent for overhead and profit the adamson report estimated the probable replacement cost of the redwood city fox to be dollar_figure broken down as follows theater second level office east retail west retail total square feet big_number big_number big_number big_number price per square foot dollar_figure dollar_figure dollar_figure dollar_figure total cost dollar_figure big_number big_number big_number dollar_figure the adamson estimate did not include the cost of demolishing the existing structure nor did it include the cost of any improvements to the building such as increasing seismic performance or improving accessibility also excluded from the adamson cost estimate were legal and financing costs fire and all risk insurance costs building permits utility connections and fees and fees for professional design testing inspection and management replacement cost approach under the replacement cost approach ingram ewing first valued the land utilizing comparable sales ingram ewing viewed sales of commercially zoned vacant land in redwood city as comparables ingram ewing made adjustments to the sale prices for factors such as location size time of sale and potential use ingram ewing valued the land as if vacant at dollar_figure per square foot or dollar_figure rounded big_number square feet x dollar_figure per square foot dollar_figure ingram ewing assigned big_number square feet to the theater for a land value estimate of dollar_figure and they assigned big_number square feet to the retail_space for a land value estimate of dollar_figure ingram ewing then utilized the cost estimate in the adamson report to value the improvements for the theater portion unit a ingram ewing made the following adjustments to the dollar_figure figure estimated in the adamson report first ingram ewing determined that optimum seating for the theater would be big_number seats consequently they recommended the addition of seats to the seats used in the adamson report at a cost of dollar_figure per seat ingram ewing made an upward adjustment of dollar_figure seats x dollar_figure seat dollar_figure for additional seating next under component number specialities and equipment the adamson report had listed the cost of items that ingram ewing considered to be personal goods which should not be part of the real_estate appraisal they thus deducted the cost of these items and made a downward adjustment of dollar_figure ingram ewing next made an upward adjustment of dollar_figure to reflect the dollar_figure cost of a floor safe rather than the incorrect cost of dollar_figure used in the adamson estimate in conclusion with respect to the replacement cost of dollar_figure estimated in the adamson report for the theater ingram ewing added dollar_figure and dollar_figure for a total of dollar_figure from which they deducted dollar_figure for a net addition of dollar_figure to this figure they added percent for general conditions and percent for profit for a total upward adjustment of dollar_figure to the dollar_figure estimate in the adamson report for a total replacement cost estimate of dollar_figure for theater portion unit a of the redwood city fox ingram ewing next estimated the projected restoration and deferred maintenance cost of repairing restoring the redwood city fox to a condition they term market condition ingram ewing explained their methodology as follows appraisal of this property employs the cost approach which is calculated by estimating the replacement cost less depreciation added to the estimated land value since this property is in the process of being restored it is appropriate to project the costs of restoration or rehabilitation to bring it to the condition that it may be offered at market rent or market sale for it s highest-and-best use which we will call market condition these projected costs are then deducted as capital expenses from the estimated market_value of the property as if the property was completely rehabilitated and ready for market the projected costs are estimated separately for each of the four unit spaces ingram ewing estimated the cost of restoration and maintenance for the theater portion to be dollar_figure they estimated the cost of restoration and maintenance for the retail office portions units b c and d to be dollar_figure ingram ewing next estimated accrued depreciation both physical deterioration and functional obsolescence for the redwood city fox on the valuation_date of date the redwood city fox wa sec_58 years old however rather than estimating accrued depreciation for the redwood city fox as it existed on date ingram ewing estimated depreciation for the redwood city fox as if the projected maintenance and restoration work discussed above had already been completed they thus concluded that both the theater and the retail office components of the property had an effective age which was less than the redwood city fox’s actual age to explain their reason for estimating depreciation in this manner with respect to the theater portion ingram ewing listed theaters that ranged in age from to years old and explained these theaters are from to years old and still remain in good to excellent condition and are in current use a characteristic that is specific to performing arts theaters for this reason it is difficult to predict depreciation or remaining life this rcfox theatre is in good condition and with the projected restoration is expected to be brought to market condition as previously discussed which is projected to be excellent condition therefore in considering these facts and relying on marshall valuation service together with appraisal experience it is concluded that based on years life expectancy the subject theater has an effective age of years and based on the marshall depreciation table for commercial properties is percent depreciated this amounts to dollar_figure depreciation leaving net depreciated value of improvements of dollar_figure utilizing the same methodology with respect to the retail office space ingram ewing estimated depreciation as follows marshall valuation service has a guideline of typical building lives of years for class c average offices therefore we must consider that this office space is an integral part of the theatre space in coexisting for the life of the property the office space has already been restored except for the fourth floor where tenant finish is needed some minor deferred maintenance yet to complete this office space is in very good to excellent condition having been renovated to the extent of refinishing most surfaces and installing new restrooms in consideration of these facts and experience in appraising commercial properties it is concluded that the effective age is years resulting in a depreciation estimate of percent ingram ewing estimated depreciation for the retail office space to be dollar_figure ingram ewing estimated a value of dollar_figure under the replacement cost approach for the theater space computed as follows cost approach analysis for theater use space estimated replacement cost as completed with big_number seats for big_number square feet at dollar_figure per square foot less provision for depreciation pincite utilizing marshall valuation service and computed after restoration net depreciated value of improvements add land value estimate total estimated value by the cost approach after provision for depreciation as completed with planned restoration less estimated cost of restoration and maintenance dollar_figure big_number big_number big_number big_number big_number in the various tables produced by the experts and reproduced in our opinion several of the experts' dollar totals do not appear to be correct however the dollar figures appearing in the experts' tables and reproduced in our opinion were rounded by the experts to what they considered the nearest dollar amount we note that the dollar totals presented are in fact correct when the unrounded figures are considered estimated value by the cost approach after deduction for cost of restoration dollar_figure ingram ewing considered the theater space to be in good condition and that after the planned restoration it would be in excellent condition thus relying on the condition of other operating historic theaters the marshall valuation service and their own judgement ingram ewing concluded that the theater has an effective age of years which results in 19-percent depreciation in their appraisal report in a table titled summary of values ingram ewing state that the value estimate under the replacement cost approach for the theater is dollar_figure no explanation is given to account for the difference between this figure and the dollar_figure figure calculated above consequently we use the dollar_figure figure under the replacement cost approach ingram ewing valued the retail office space at dollar_figure computed as follows cost approach for retail office space estimated actual gross floor area big_number square feet estimated replacement cost less provision for depreciation pincite utilizing marshall valuation service and computed after restoration net depreciated value of improvements add estimated land value at dollar_figure per square foot total estimated value by cost approach after provision for depreciation as completed with planned restoration less estimated restoration and maintenance cost estimated value by cost approach after deduction for cost of restoration dollar_figure big_number big_number big_number big_number big_number dollar_figure ingram ewing considered the retail office space to be in very good to excellent condition and thus concluded that the effective age of the retail office improvements on the valuation_date was years which resulted in a depreciation estimate of percent based on the marshall valuation service thus under the replacement cost method ingram ewing valued the redwood city fox at dollar_figure comparable sales approach--theater component ingram ewing based their comparable sales approach on the sale of the san jose fox theater san jose fox which occurred in date the san jose fox is located pincite south first street in downtown san jose california a city located approximately miles south of redwood city in silicon valley the population of san jose was in excess of big_number people in the san jose fox opened in date it is also a movie palace providing both live performance and motion picture capabilities and was the first fox movie palace in northern california the theater has an art deco facade and spanish baroque architecture and is similar to the redwood city fox theater in configuration as well as in both grandeur and historical appeal the site area of the san jose fox is approximately big_number square feet and the building area of the theater totals about big_number square feet it was originally designed to have a seating capacity of big_number seats similar to the redwood city fox the san jose fox was listed on the historic resources inventories of both the city of san jose and the county of santa clara and was eligible for listing with the national register of historic places the san jose fox operated continuously from to and operated intermittently until at which time it was finally closed in the san jose fox was purchased by dr jose borges for dollar_figure dr borges wished to preserve the historic splendor of the theater and to reopen it for use as a movie theater consistent with this dr borges spent approximately dollar_figure for artistic restoration of the ceiling and walls of the auditorium the seating and all carpeting were removed however dr borges never reopened the san jose fox for business in date the redevelopment agency of the city of san jose redevelopment agency purchased the san jose fox from dr borges for dollar_figure in cash the redevelopment agency planned to revitalize downtown san jose which at that time was rather seedy at the time of its purchase by the redevelopment agency the san jose fox had been dark since and was not in operating condition there were neither seats nor carpeting in the theater and the entire theater needed cleaning refinishing and restoration additionally the san jose fox was without a ticket sales office concession or food service areas and public restrooms to serve the ground floor seating area the balcony restrooms needed expansion and there was no handicapped access the theater required among other things upgraded plumbing electrical including lighting and hvac systems a new audio system and seismic reinforcement in the redevelopment agency commissioned design professionals inc design professionals an architectural firm to develop cost estimates for renovation of the san jose fox to bring it to an operating level of quality in their report entitled preliminary analysis for renovation of the fox theater for the city of san jose date design professionals presented three alternative schemes of development based on variations in the level of projected use for the san jose fox each of the schemes was analyzed in terms of architectural structural mechanical electrical lighting theater systems acoustical and audiovisual requirements including cost estimates for implementation design professionals relied on cost estimates provided by several consultants with the requisite expertise scheme consisted of cost estimates to renovate the san jose fox for use as an assembly hall in conjunction with the new convention center being built across the street from the theater a new 2-story lobby with a pedestrian bridge to connect the san jose fox to the convention center was recommended scheme consisted of the improvements recommended in scheme as well as developing the theater for use as a symphony hall scheme proposed to transform the san jose fox into a multifunctional facility with capabilities for opera ballet and other types of live performances scheme required the construction of added floor space for a loading area offices new dressing rooms stage storage and a truck dock in their appraisal report ingram ewing used the costs estimates provided by design professionals for each of the proposed improvement schemes for what they termed a market comparison of the redwood city fox to the san jose fox first ingram ewing concluded that the scheme level of use of the san jose fox was very similar to the existing level of use of the redwood city fox if the proposed lobby pedestrian walkway addition to the san jose fox were ignored the scheme cost to bring the san jose fox to operating condition minus dollar_figure for the cost of the lobby addition was dollar_figure with big_number planned seats the scheme estimated construction cost of rehabilitation for the san jose fox was dollar_figure per seat ingram ewing then adjusted the scheme cost estimate by adding dollar_figure for the cost of restrooms and dollar_figure for the cost of stage lighting and deducting dollar_figure one-half the amount spent by dr borges for what ingram ewing considered the superior artistic decoration of the san jose fox to this total was added the original dollar_figure purchase_price of the san jose fox ingram ewing next deducted the dollar_figure they estimated to be the restoration cost of the redwood city fox they then added a time adjustment of percent per annum for the years between the sales dates ingram ewing thus concluded that the market approach value estimate for the redwood city fox as of date was dollar_figure computed as follows purchase_price of sjfox purchase_price per seat for big_number seats dollar_figure dollar_figure estimated restoration and rehabilitation cost for scheme without mkt st lobby cost per seat for big_number seats adjustments for comparison add stage lighting add restrooms deduct architectural decorat total net_adjustment estimated cost less adjustment value per seat for big_number seats add purchase_price per seat total est cost per seat sjfox estimated value by comparison for rc fox theatre use space for big_number seats at dollar_figure each dollar_figure dollar_figure big_number big_number -big_number -big_number big_number big_number big_number big_number less estimated cost to restore estimated net value before restoration time adjustment from date to date at annual days days dollar_figure year sec_4 dollar_figure big_number big_number big_number dollar_figure comparable sales approach--retail office component under the comparable sales approach for the retail office space ingram ewing chose sales of improved properties all office buildings the unit of comparison was the price paid per square foot of gross functional building area including land ingram ewing made adjustments for such factors as location age and condition of improvements size and date of sale under the comparable sales approach and after subtracting the estimated cost of restoring the retail office space ingram ewing estimated the value of the retail office spaces to be dollar_figure broken down as follows east side retail office space without mezzanine west side retail office space without mezzanine price per square foot total square feet total dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number east side mezzanine west side mezzanine office space without fourth floor fourth floor dollar_figure dollar_figure dollar_figure dollar_figure less estimated cost of restoration total market_value estimate big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure ingram ewing--value reconciliation in summary ingram ewing estimated the following values for the redwood city fox under their application of the replacement cost approach and the comparable sales approach theater retail office total cost dollar_figure dollar_figure big_number big_number market final estimate dollar_figure big_number dollar_figure ingram ewing rounded this figure to arrive at dollar_figure as their estimate of the fair_market_value of the redwood city fox as of date b petitioners’ charitable_contribution_deduction petitioners used the services of an accountant to prepare their federal_income_tax return based on the ingram ewing appraisal petitioners claimed a charitable_contribution_deduction for the donation of the redwood city fox on their federal_income_tax return in the amount of dollar_figure petitioners attached the ingram ewing appraisal and a completed form_8283 to their return petitioners claimed carryover deductions of the remaining amount on petitioners' joint returns for and jacob's return for and crocker's returns for and in the notices of deficiency respondent determined that the fair_market_value of the redwood city fox on the date of the transfer to the players was dollar_figure rather than dollar_figure as reported by petitioners on their federal_income_tax return respondent's valuation was based on an appraisal performed by mansbach associates inc for respondent in respondent also determined that crocker was liable for an addition_to_tax under sec_6653 for taxable_year and accuracy-related_penalties under sec_6662 for taxable years and and that jacobs was liable for an addition_to_tax under sec_6653 for taxable_year and accuracy-related_penalties under sec_6662 for taxable years and respondent concedes that crocker is not liable for the addition_to_tax under sec_6653 for taxable_year and the accuracy-related_penalties under sec_6662 for taxable years and vii the expert reports to establish the fair_market_value of the redwood city fox and associated personal_property each party offered the report and testimony of an expert witness william j ewing and anthony reynolds for jacobs christopher carneghi for crocker and lawrence mansbach for respondent the parties and their experts rely extensively on the ingram ewing appraisal for facts about the redwood city fox including its history physical dimensions and use and condition in as well as for facts about movie palaces in general and other theaters in the area much of the comparable sales data presented in the ingram ewing appraisal is used by the parties’ experts in their estimates of fair_market_value a jacobs' expert because of ingram’s death in jacobs engaged the firm of mitten reynolds inc a real_estate appraisal firm located in washington d c to prepare an appraisal of the redwood city fox the mitten reynolds report was prepared by anthony reynolds reynolds and carol mitten mitten in february and date and delivered to jacobs in date both reynolds and mitten are members of the appraisal institute and both have considerable experience in valuing historic properties such as the redwood city fox reynolds testified at trial as jacobs’ expert reynolds had not appraised any properties in california prior to his appraisal of the redwood city fox mitten reynolds determined that preservation was the highest_and_best_use of the redwood city fox they based this determination on the property’s character and its use as an operating theater and related commercial space which they found to be consistent with its zoning and location on broadway they also acknowledged the quality of the redwood city fox as an example of an early movie palace and as an example of gothic revival architecturedollar_figure mitten reynolds valued the theater component of the redwood city fox separately from the retail office component for the theater mitten reynolds relied upon the replacement cost and the comparable sales approaches because they concluded that the highest_and_best_use of the redwood city fox was preservation mitten reynolds found that the value of the theater was not determined by its income potential and that consequently the income capitalization method was inappropriate for the theater for the retail office space mitten reynolds relied upon the replacement cost approach the comparable sales approach and the income capitalization approach mitten reynolds considered the impact of the jacobs’ lease on the property’s value in their report highest_and_best_use considerations for historic properties according to mitten reynolds include the degree of historical significance the physical integrity of the structure the level of deterioration and obsolescence and the physical and economic environment in which the property is located replacement cost approach--theater under the replacement cost method mitten reynolds estimated the value of the underlying land to be dollar_figure rounded using seven sales of commercially zoned vacant25 land as comparables dollar_figure per square foot times big_number square feet mitten reynolds made adjustments to the sales prices for financing date of sale location block orientation configuration size existing improvements and buyer motivation mitten reynolds allocated big_number square feet of land area to the theater for a land value of dollar_figure and big_number square feet of land area to the retail office component for a land value of dollar_figure for the replacement cost of the theater mitten reynolds used the cost estimate in the adamson report which they adjusted by subtracting dollar_figure for the personal_property donated to the players adding the costs of nonconstruction items design costs permits and fees financing cost etc and adding an entrepreneurial fee of percent mitten reynolds estimated the total replacement cost of the theater excluding the land to be dollar_figure computed as follows total direct construction cost deduction for non-operating personalty adjusted direct construction cost general conditions dollar_figure big_number big_number big_number mitten reynolds’ comparable was sold with an existing improvement which was subsequently demolished by the purchaser consequently mitten reynolds made an upward adjustment of the sales_price contractor’s overhead and profit big_number adjusted total construction cost big_number non-construction items design permits fees taxes insurance etc occupancy financing out-of-pocket replacement cost entrepreneurial incentive big_number big_number big_number big_number big_number total replacement cost excluding land dollar_figure mitten reynolds then estimated total depreciation both physical and functional to be percent of the dollar_figure replacement cost or dollar_figure mitten reynolds estimated the value of the theater component under the replacement cost method as follows total replacement cost depreciation depreciated replacement cost land value allocation value indication dollar_figure big_number dollar_figure big_number dollar_figure mitten reynolds concluded that the value of the theater component of the redwood city fox indicated by the replacement cost approach was dollar_figure rounded for a value of dollar_figure per square foot dollar_figure divided by big_number square feet of building area mitten reynolds cited issues relating to seating toilet facilities air-conditioning the age of the structure and its systems and surfaces as elements of depreciation that affected their appraisal of the property comparable sales--theater under the comparable sales approach mitten reynolds chose the sale of the san jose fox and the sale of the stanford theater the stanford in palo alto california as comparables as mentioned the san jose fox is another historic movie palace that was purchased by the city of san jose in date the stanford was sold to the nonprofit david and lucille packard foundation packard foundation in date for dollar_figure in an all cash transaction the stanford is located on university avenue near the campus of stanford university in palo alto an affluent community approximately miles south of redwood city the stanford was built in and is similar in size and attractiveness to both the redwood city fox and the san jose fox although less ornate than the fox theaters unlike the redwood city fox and the san jose fox the stanford was designed for movie projection only there are no stage facilities to accommodate live performances the stanford has big_number square feet of building space with a post-renovation seating capacity of big_number the precise seating capacity prior to its sale is unknown but due to different seating standards was probably greater at the time of its purchase the stanford was in extremely poor condition and void of any decorative work due to its physical condition the packard foundation undertook a complete rehabilitation of the stanford the rehabilitation included seismic reinforcement all new plumbing and mechanical and electrical improvements as well as historically accurate restoration of all areas of the building including the facade restrooms auditorium balconies floor coverings concession stand and ticket booth the building was gutted a new roof was constructed and the foundation was reinforced the renovation cost dollar_figure and took months to complete the renovated stanford reopened in date and is operated by the packard foundation for the exhibition of classic films mitten reynolds also mentioned the sale of the redwood city fox to jacobs in date however mitten reynolds concluded that due to the lapse of time between the acquisition_date and the appraisal date as well as the refurbishment performed by jacobs the sale of the redwood city fox in date neither supported nor refuted their appraisal opinion the unit of comparison employed by mitten reynolds was the price paid per square foot of gross building area including land mitten reynolds did not believe that the price paid per seat was a proper unit of comparison because the number of seats in a theater is not fixed mitten reynolds compared the theater sales on the basis of seller financing date of sale size physical condition physical historical quality and location after adjustment mitten reynolds concluded that the value of the theater portion of the redwood city fox indicated by the comparable sales approach was dollar_figure per gross square foot for a total of dollar_figure which they rounded to dollar_figure big_number square feet times dollar_figure per square foot replacement cost approach--retail office under the replacement cost approach for the retail office space mitten reynolds started with the cost estimate contained in the adamson report which they adjusted by adding non- construction costs and an entrepreneurial incentive based on their determination that the physical condition of the retail office space was very good mitten and reynold estimated all forms of depreciation to amount to percent of the total replacement cost under the replacement cost approach mitten reynolds valued the retail office space at dollar_figure rounded computed as follows total construction cost non-construction items design permits etc occupancy financing out of pocket replacement cost entrepreneurial incentive total replacement cost depreciation depreciated replacement cost land value allocation value dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure comparable sales--retail office under the comparable sales approach mitten reynolds chose the sales of small commercial properties located in the vicinity of the redwood city fox all the sales except for one occurred prior to the valuation_date of date the selected unit of comparison was price paid per square foot of gross building area the elements of comparison included seller financing date of sale building size physical condition parking and location after adjustment mitten reynolds concluded that the value for the retail office component of the redwood city fox was dollar_figure per gross square foot for an indicated value under the comparable sales approach of dollar_figure rounded big_number square feet times dollar_figure per square foot in summary under the comparable sales approach mitten reynolds concluded that the value of the redwood city fox was dollar_figure for the theater dollar_figure for the retail office for a total of dollar_figure income capitalization--retail office mitten reynolds concluded that the income capitalization method was not appropriate for the theater with respect to the retail office space mitten reynolds examined the lease rates for properties lease comparables seven of the lease comparables were rented on a fully serviced27 basis while only one was on an unserviced basis consequently mitten reynolds estimated the market rent of the redwood city fox fully serviced in the context of commercial leases is one in which the landlord pays all operating_expenses on a fully serviced basis full service operating_expenses were estimated at a rate of dollar_figure per square foot per month due to its lower ceiling height and because it would have to be rented in conjunction with the ground floor retail_space mitten reynolds concluded that the mezzanine space would command less rent mitten reynolds estimated the market rental rates for the different areas of the retail office portion of the property as follows 3rd floor 2nd floor mezzanine 1st floor dollar_figure dollar_figure dollar_figure dollar_figure mitten reynolds did not consider the lease of the property in by the county of san mateo in their analysis though not entirely clear from the record it does not appear that mitten reynolds considered the lease of the property by the county of san mateo in either mitten reynolds estimated the net operating income for the retail office space28 as follows income per month 3rd floor sq ft x dollar_figure 2nd floor big_number sq ft x dollar_figure mezzanine big_number sq ft x dollar_figure 1st floor big_number sq ft x dollar_figure total big_number sq ft total per annum vacancy collection_loss total collections expenses dollar_figure big_number big_number big_number big_number dollar_figure x months dollar_figure big_number dollar_figure mitten reynolds used the rentable square footage determined by ingram ewing in their report big_number sq ft x dollar_figure x net operating income big_number dollar_figure mitten reynolds then used the capitalization rate information for the lease comparables to estimate a capitalization rate of percent for the property mitten reynolds arrived at a value of dollar_figure rounded under the income capitalization approach for the retail office component of the redwood city fox mitten reynolds next adjusted this figure for the impact of the jacobs lease jacobs leased the second floor office the third floor office and the west retail_space including the mezzanine at a rate of dollar_figure per month completely net referring to the jacobs lease as the master lease mitten reynolds modified thus modified their net operating income estimate as follows income master lease big_number sq ft x dollar_figure net mezzanine big_number sq ft x dollar_figure gro sec_1st floor big_number sq ft x dollar_figure gross total per month total per annum vacancy collection_loss applied to non-master only annual collections expenses non-master only big_number sq ft x dollar_figure x modified net operating income dollar_figure big_number big_number dollar_figure x months dollar_figure big_number dollar_figure big_number dollar_figure mitten reynolds then determined that because percent of the commercial space was rented under a long-term below-market lease and that the risk of not receiving that net_income was slight a lower capitalization rate was warranted to reflect the lower level of risk consequently mitten reynolds applied a capitalization rate of percent to the modified net operating income for a value reflecting the lease of dollar_figure rounded according to mitten reynolds the dollar_figure reduction in value reflected the extent to which the jacobs lease was below market as well as the 55-year potential duration of the lease mitten reynolds--value reconciliation mitten reynolds determined the following values for both components of the redwood city fox under the respective approaches method replacement cost comparable sales income capitalization theater dollar_figure dollar_figure n a retail office dollar_figure dollar_figure dollar_figure total incl land dollar_figure dollar_figure n a after correlating all the values mitten reynolds estimated the market_value of the theater to be dollar_figure and the market_value of the retail office component to be dollar_figure for a total of dollar_figure after reduction for the impact of the jacobs lease which reduced the value of the retail office component to dollar_figure mitten reynolds arrived at a fair_market_value of dollar_figure for the redwood city fox as of date b crocker's expert crocker engaged the firm of carneghi-bautovich partners inc carneghi-bautovich a real_estate appraisal firm with offices in san francisco and san jose to appraise the redwood city fox the carneghi-bautovich report was prepared by christopher carneghi carneghi and ronald blum blum and delivered to crocker in date carneghi and blum are both certified general real_estate appraisers in california and members of the american institute of real_estate appraisers carneghi who is the president of carneghi-bautovich testified at trial regarding his report carneghi determined that the highest_and_best_use of the redwood city fox as improved on the valuation_date was to retain the property as a theater and market it to a nonprofit public or private group capable of generating funds in the future to renovate the building carneghi concluded that the property was in good physical condition and was suited for its current use as a performing arts theater and retail office space carneghi also noted that public outcry would have made demolition of the property very difficult carneghi valued the theater component separately from the retail office component of the property carneghi utilized the replacement cost approach and the comparable sales approach for valuing the theater due to its lack of income potential carneghi did not consider the income approach an appropriate methodology for valuing the theater with respect to valuing the retail office space carneghi utilized the replacement cost comparable sales and income capitalization approaches replacement cost approach--theater under the replacement cost approach carneghi estimated the value of the underlying land to be dollar_figure rounded using sales of commercially-zoned vacant land located in redwood city as comparables dollar_figure per square foot of land area time sec_26 square feet carneghi adjusted the sales prices on the basis of location size site configuration financing and date of sale carneghi determined the gross building area of the theater component to be big_number square feet which he found was dollar_figure percent of the total gross building area of big_number square feet carneghi thus allocated a land value of dollar_figure dollar_figure percent of the dollar_figure land value to the theater carneghi next estimated the total direct and indirect construction costs of the theater to be dollar_figure based on the adamson estimate carneghi did not subtract the cost of the personal_property from the adamson estimate carneghi next added percent for general conditions percent for contractor’s overhead and profit and percent for developer’s profit for a total replacement cost new of dollar_figure carneghi's estimate uses big_number square feet of land area ingram ewing and mitten reynolds use big_number as the number of square feet of land area mansbach respondent’s expert uses the figure big_number as the square feet of land area carneghi did not explain this discrepancy in his square footage of land area at dollar_figure per square foot using what we find to be the correct total square footage of the property big_number carneghi’s land value estimate should be dollar_figure however when rounded to dollar_figure we find the error in carneghi’s square footage of land area to have no effect on his estimate to estimate depreciation carneghi determined that due to the several renovations the effective age of the theater was less than its chronological age of years carneghi thus estimated the effective age of the theater to be yearsdollar_figure based upon the marshall valuation cost estimation manual which estimates the economic life of a good quality class c concrete construction motion picture or performing arts theater to be years carneghi determined that the remaining economic life of the theater wa sec_15 years based on the effective age and remaining economic life of the theater and after consulting the marshall valuation manual depreciation tables carneghi estimated the amount of depreciation due to incurable physical deterioration for the theater to be percent or dollar_figure carneghi did not find that deductions for functional obsolescence or external obsolescence were warranted under the replacement cost method carneghi valued the theater at dollar_figure rounded computed as follows total replacement cost new less depreciation total depreciated value of improvements add land value indicated market_value by cost approach dollar_figure big_number big_number big_number dollar_figure at one point in his report carneghi states that the effective age of both the theater and the retail office component is years however in his table entitled cost analysis and in his calculations carneghi uses the year figure as the effective age of the property consequently we find the year figure to be a typographical error replacement cost approach--retail office under the replacement cost method for the retail office component of the property carneghi estimated the value of the underlying land to be dollar_figure dollar_figure percent of the dollar_figure total land value he then estimated the replacement cost new of the retail office component to be dollar_figure again carneghi relied on the adamson cost estimate to which he added percent for general conditions percent for contractor’s overhead and profit and percent for developer’s profit accrued depreciation for physical deterioration was estimated to be percent or dollar_figure based on an economic life of years per the marshall valuation cost estimation manual an effective age of years and the resulting remaining economic life of years carneghi estimated the total value for the retail office portion of the property under the replacement cost approach to be dollar_figure rounded computed as follows total replacement cost new less depreciation total depreciated value of improvements add land value indicated market_value by cost approach dollar_figure big_number big_number big_number dollar_figure comparable sales approach--theater for the comparable sales approach carneghi analyzed the sales of the san jose fox and the stanford carneghi also looked at the sale of the circle star theater circle star a live performance theater located in the city of san carlos near the redwood city border the circle star is a big_number square foot theater in the round which was built in the circle star lacks the ornate architectural quality of the redwood city fox as well as the other comparables the site area of the circle star is dollar_figure net acres and has onsite parking the circle star has big_number seats cocktail bars snack bars a ticket sales and lobby area and an adjacent 300-seat restaurant with a full kitchen the circle star was purchased in date from first federal savings bank of california for dollar_figure plus a broker’s commission paid_by the buyers of dollar_figure for a total purchase_price of dollar_figure the purchase_price did not include furniture fixtures and equipment which were valued at dollar_figure the buyer renovated the circle star at a cost of approximately dollar_figure and subsequently operated it as a performing arts theater in date a sealed bid auction was held for the sale of the circle star with an asking price of dollar_figure as of date the date of carneghi’s appraisal report the circle star remained for sale carneghi also considered the purchase of the redwood city fox by jacobs in due to jacobs’ renovation of the redwood city fox as well as what carneghi termed booming real_estate prices in california between and carneghi gave the sale secondary consideration because significant appreciation occurred between the date of this sale and the appraisal date using both price per seat and price per square foot as units of measurement carneghi found that the comparable sales indicated a range of unit values between dollar_figure and dollar_figure per seat and dollar_figure and dollar_figure per square foot carneghi adjusted the sales prices on the basis of physical condition date of sale location size seating capacity and other physical characteristics on a per seat basis carneghi estimated a value of dollar_figure per seat carneghi determined the appropriate number of seats for the redwood city fox based on modern standards including seat width and handicapped seating and accessibility to be big_number seats thus with big_number seats at dollar_figure per seat the indicated value was dollar_figure rounded on a per square foot basis carneghi concluded that a value of dollar_figure per square foot was indicated with big_number square feet of gross building area carneghi estimated the value of the theater to be dollar_figure rounded after considering the two values carneghi concluded that the value on a per square foot basis was slightly less subjective than on a per seat basis carneghi thus concluded the indicated value for the theater component under the comparable sales_method was dollar_figure comparable sales approach--retail office under the comparable sales_method for the retail office space carneghi looked pincite sales of small office and commercial buildings of which were located in redwood city and of which was located in nearby menlo park using the net area square footage as the unit of measurement carneghi found that the comparables indicate a range of sales prices between dollar_figure and dollar_figure per square foot carneghi adjusted the comparable sales prices on the basis of date of sale building age size both lot and gross building area quality location parking conditions of sale and economic factors carneghi concluded that a unit value of dollar_figure per square foot was indicated for the retail office space of the redwood city fox with big_number square feet at dollar_figure a square foot carneghi valued the retail office space under the comparable sales_method at dollar_figure this value did not take into account the jacobs lease income capitalization method--retail office space to calculate annual gross potential income under the income capitalization approach carneghi used the income generated by jacobs’ lease what he termed contract income of the west retail_space both ground floor and mezzanine and the second and third floor office spaces to which he added his estimate of market rent for the east retail_space both ground floor and mezzanine carneghi did not use in his calculations the income generated by the lease or the lease of portions of the property by the county of san mateo carneghi determined that the rental rate of the jacobs lease was dollar_figure per square foot net of expenses carneghi determined that this rental rate was below market to estimate market rent and to make his determination that the rental rate in the jacobs lease was below market carneghi used lease comparables for ground level spaces and for upper level spaces carneghi determined that the range of rents for the upper floor office spaces was dollar_figure to dollar_figure per square foot on a full service basis and that the range for the ground floor commercial spaces was dollar_figure to dollar_figure per square foot on a triple net_basis after adjustment for expenses he further determined that a survey of the relevant area indicated that the lowest rent for office space in redwood city on the valuation_date was dollar_figure per square foot fully serviced after considering the location quality age and lack of parking at the redwood city fox carneghi estimated market rent of dollar_figure per square foot full service for the second floor according to carneghi office leases are typically on a gross basis whereby operating_expenses are borne by the tenant office leases can also be on a full service basis whereby operating_expenses are borne by the landlord with respect to retail_space in a triple net_lease operating_expenses are borne by the tenant and in a gross lease operating_expenses are borne by the landlord office space because it was unfinished at the time carneghi estimated a lower market rent of dollar_figure per square foot for the third floor office space after subtracting operating_expenses which he estimated at dollar_figure per square foot carneghi determined the triple net equivalent rent of dollar_figure per square foot for the second floor office space and triple net equivalent rent of dollar_figure per square foot for the third floor office space for the ground floor of the east retail_space carneghi estimated a triple net rental rate of dollar_figure per square foot for the mezzanine floor he estimated a lower rental rate triple net of dollar_figure per square foot using the net rentable square footage determined by ingram ewing for the different areas carneghi estimated the monthly gross potential income for the property from this figure he subtracted a vacancy and credit loss for both the space covered under the jacobs lease and the eastern retail_space carneghi stated that a vacancy and credit loss estimate is often utilized in the market to account for eventual vacancy and credit loss over an investment period for the space covered under the jacobs lease carneghi estimated that a zero vacancy deduction was appropriate and that for the east retail_space a standard vacancy and credit loss allowance of percent was appropriate carneghi next subtracted landlord expenses from the annual gross potential income because the market rents were estimated on a triple net_basis whereby the tenant is responsible for all expenses including taxes insurance maintenance utilities and janitorial the only expenses carneghi determined to be incurred by the landlord were management and structural reserves he projected these expenses pincite percent and percent of effective gross_income respectively after subtracting the estimated expenses carneghi arrived at an estimate of net operating income for the property to this figure he applied a capitalization rate of percent carneghi chose this capitalization rate based on his comparable office building sales which encompassed a range of capitalization rates of percent to percent carneghi concluded that after consideration of the quality of the property its lack of parking the fact that the retail office space is small and is part of a larger building a capitalization rate of percent was appropriate however in light of the below-market jacobs lease which created a low-risk situation for the building owner a lower capitalization rate of percent was warranted carneghi arrived at a value of dollar_figure rounded for the retail office space under the income capitalization approach calculated as follows income - all triple net contract income-western space office market rent-eastern space-ground floor market rent-eastern space-mezzanine monthly gross potential income annual gross potential income less vacancy and credit loss at leased space eastern space effective gross_income less landlord expenses reserves management total expense sec_1 of effective gross_income of effective gross_income stabilized net operating income overall capitalization rate indicated stabilized value rounded carneghi--value reconciliation a theater value conclusion big_number sq ft at dollar_figure dollar_figure big_number sq ft at dollar_figure big_number big_number sq ft at dollar_figure big_number dollar_figure8 dollar_figure big_number x x dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure under the replacement cost approach carneghi estimated a value of dollar_figure for the theater under the comparable sales approach he estimated a value of dollar_figure with respect to the replacement cost approach carneghi stated the cost approach is considered a poor indicator of value in this case no deduction was made in the cost approach for functional obsolescence however the theater was designed for film exhibition and therefore has some disutility for performance use renovations and upgrading will be required as discussed in this report and the cost approach does not fully account for this also for older special purpose buildings estimating physical obsolescence is subjective this approach is considered highly unreliable for older special purpose buildings like the subject carneghi considered the comparable sales approach which was based on contemporaneous sales of similar old theater buildings like the redwood city fox to be more reliable consequently carneghi accorded the value indicated by the comparable sales approach all the weight and accorded no weight to the value indicated by the replacement cost approach carneghi thus valued the theater portion of the redwood city fox at dollar_figure b retail office for the retail office component of the redwood city fox carneghi arrived at the following values under the following appraisal methods replacement cost approach comparable sales approach income approach-direct capitalization dollar_figure dollar_figure dollar_figure with respect to the replacement cost approach carneghi again stated that valuation under this method is not considered a good indicator in valuation of a renovated older building with specialized improvements carneghi found that valuation under the comparable sales approach was a good indicator of value but that the approach did not consider the below-market jacobs lease with respect to the income capitalization approach which utilized both the market rent estimate and the rent generated by the jacobs lease carneghi found that the approach is considered a good indicator for the subject property which is impacted by a below market lease however this approach may be unduly impacted by the below market rent although the upside income potential was accounted for in the selection of the capitalization rate for these reasons carneghi gave more weight to the income capitalization approach and less weight to the comparable sales and replacement cost approaches carneghi’s final estimate of the value of the retail office portion of the redwood city fox was dollar_figure c final value conclusion carneghi valued the theater component of the redwood city fox at dollar_figure and valued the retail office component at dollar_figure for a final value estimate for the redwood city fox of dollar_figure as of date c respondent's expert respondent determined in the notice_of_deficiency that the value of the redwood city fox at the time of the gift was dollar_figure this valuation figure was based upon an appraisal report prepared by lawrence mansbach mansbach dollar_figure mansbach is a member of the appraisal institute and a certified general real_estate appraiser in california mansbach is a principal in the san francisco-based firm of mansbach associates inc and in the 1980's worked for carneghi petitioner crocker’s expert as a principal in carneghi’s firm mansbach testified at trial as respondent's expert mansbach's associate jean rote assisted mansbach with the preparation of his appraisal report the record does not contain additional information regarding ms rote's professional qualifications mansbach initially prepared his appraisal report in early and submitted it to respondent on date in early mansbach revised his appraisal report performing what he termed editorial type modifications at respondent’s request mansbach's revised appraisal report was submitted to respondent on date mansbach testified that there were no changes in the revised report with respect to his reasoning or his conclusions as to the value of the redwood city fox for valuing the redwood city fox mansbach found that the replacement cost method was inappropriate because it would not be economically feasible to replace the existing structures in today's market and unreliable due to the subjective nature of estimating accrued depreciation on a 65-year old building with significant functional exterior and physical deterioration additionally with respect to the theater component of the property mansbach found that the income capitalization approach was inappropriate because the purchaser of the theater is likely to be a non-profit entity which places little emphasis on its income producing capabilities consequently mansbach utilized the comparable sales approach for the theater component of the property for the retail office component which mansbach valued separately from the theater mansbach utilized both the sales comparison and income capitalization approaches mansbach also included a valuation of the underlying land as if vacant mansbach determined the following area measurements for the redwood city fox area theater east side retail office east mezzanine ground floor west retail office west mezzanine second floor office space third floor space total gross sq ft big_number big_number big_number big_number big_number big_number big_number rentable sq ft mezzanine storage big_number big_number big_number big_number big_number big_number big_number big_number mansbach cites the ingram ewing appraisal as the source of these area measurements mansbach also cites the ingram ewing appraisal as the source of information regarding the extent of renovation of the redwood city fox in and in the 1980s highest_and_best_use a as vacant mansbach first determined the highest_and_best_use of the property as vacant considering the location and size of the redwood city fox its zoning neighborhood characteristics and market influences mansbach found that the highest_and_best_use of the property as vacant was for office development with ground floor retail or business service use however mansbach recognized that analyzing the property as vacant was essentially an academic exercise because mansbach cites the ingram ewing appraisal as the source of his building area square footage we note however that mansbach's gross and rental square footage measurements for the west retail_space both ground floor and mezzanine differ from those found in the ingram ewing appraisal the deed restrictions effectively prohibit demolition of the building furthermore without even such restrictions any attempt to demolish the building would likely encounter vocal public opposition and a complicated process to obtain a demolition permit b as improved with respect to the highest_and_best_use of the property as improved mansbach gave consideration to the redwood city fox's poor operating history average physical condition and its poor suburban location mansbach also considered the redwood city fox's limited purchase market appeal overall it is concluded that there is a very narrow purchase market for the subject theater the primary purchaser of the historic movie palaces nationwide is a public or non-profit entity however this purchase segment typically involves redevelopment agencies within cities and or historic foundations even public entity purchases of historic theaters over the past decade have generally been limited to urban locations and involved only a few transactions as such due to the lack of activity within this purchase market there is scant evidence to support a highest_and_best_use conclusion for the subject improvements to renovate it to a modern stage facility despite these considerations mansbach found that the integrated retail office portions of the property would have stronger demand and that the value of the subject as currently improved exceeds the value on the land only basis mansbach also noted that the redwood city fox was architecturally significant and that it had some intrinsic value regardless of its profitability mansbach thus concluded that overall preservation of the existing improvements on the subject site represented the highest_and_best_use of the property as improved on the valuation_date land valuation mansbach chose sales of commercially zoned vacant land as comparables to value the underlying landdollar_figure after adjustments for factors such as size location date of sale and buyer motivation mansbach determined a land value for the site as if vacant of dollar_figure per square foot assigning big_number square feet to the property mansbach estimated the value of the underlying land to be dollar_figure rounded comparable sales approach--theater for the comparable sales approach mansbach viewed as comparables the sales of the san jose fox the circle star theater and the laurel theater mansbach also considered jacobs' date purchase of the redwood city fox the laurel theater was located in the downtown district of san carlos california the property consisted of a big_number square foot building on a big_number square foot site which included a big_number square foot parking lot the improvements were built in and consisted of the laurel theater and three retail stores the improvements were not architecturally significant the property was purchased in date for dollar_figure and again mansbach's comparable land sales include sales of the same property which occurred months apart at the time of the initial sale the site was improved with a vacant bakery building in date for dollar_figure the improvements were demolished thereafter mansbach determined that the purchase_price of the laurel theater equated to dollar_figure per square foot of building area and dollar_figure per square foot of site area he further determined that the purchase_price of the laurel theater equated to dollar_figure per square foot of building area and dollar_figure per square foot of site area mansbach did not provide per seat prices for the two sales of the laurel theater mansbach determined that the dollar_figure purchase_price of the san jose fox in equated to dollar_figure rounded per seat based on big_number planned seats and dollar_figure per square foot of building area because the san jose fox did not have any seats installed when it was sold mansbach estimated it would cost between dollar_figure to dollar_figure to install seats and carpeting in the san jose fox for the circle star theater mansbach determined the purchase_price equated to dollar_figure per seat based on the big_number seats in the theater dollar_figure per square foot of building area and dollar_figure per square foot of site area with respect to jacobs' purchase of the redwood city fox in date mansbach determined that the purchase_price equated to dollar_figure per seat based on seats dollar_figure per square foot of rentable building area and dollar_figure per square foot of site area mansbach next added the dollar_figure expended by jacobs for renovation of the property to the original purchase which resulted in a per seat price of dollar_figure a per square foot of building area price of dollar_figure and a per square foot of site area price of dollar_figure mansbach noted that the purchase_price paid_by jacobs included the entire building while he was only valuing the theater component mansbach considered the appropriate unit of comparison among his comparable sales to be the price paid per seat for the redwood city fox mansbach determined that the appropriate seat count to apply in the valuation was mansbach acknowledged that the seating capacity of the redwood city fox at one time exceeded big_number and further acknowledged that seats were installed in the auditorium on the valuation_date on the floor and in the balcony however due to a lack of documented demand for the mezzanine seats mansbach concluded that a buyer would not allocate value to these seats in making its price decisions mansbach explained his choice of seats as follows the appraiser was not provided information on the total potential capacity of the theater given modern requirements for seat and aisle width as well as handicapped seating nevertheless the valuation of the subject property based on the theoretical maximum seating would require a deduction from value to account for the cost of installing such seats more importantly with inadequate demand the market would not place a value on the subject property based on the theoretical maximum seating rather with demand for only seats at best there would be no economic reason to spend such money for additional seats as well as bear the added costs for maintenance management and potentially insurance among his comparables mansbach considered the san jose fox to be the most comparable to the redwood city fox mansbach adjusted the dollar_figure per planned seat purchase_price of the san jose fox downward on the basis of its purchase by a public entity and its urban san jose location mansbach then considered this downward adjustment to be largely offset by the san jose fox's lack of seating and carpeting at the time of purchase overall mansbach found that the purchase of the san jose fox supported an estimated value of the redwood city fox of dollar_figure per seat with respect to the circle star theater and the laurel theater mansbach determined that the purchase prices equated to land value only with little allocation to the improvements mansbach concluded that these sales supported a value for the redwood city fox equivalent to land value allocating big_number square feet to a footprint of the theater site and a land value of dollar_figure per square foot mansbach determined a land value of dollar_figure for the theater component of the property mansbach found that this dollar_figure value allocation equated to dollar_figure per seat for the seats in the theater after considering the dollar_figure per seat value supported by the purchase of the san jose fox and the dollar_figure per seat value assuming a land only value allocation mansbach concluded that a mid-range average per seat value of dollar_figure was appropriate with seats mansbach valued the theater portion of the redwood city fox under the comparable sales_method at dollar_figure rounded comparable sales approach--retail office under the comparable sales approach for the retail office portion of the redwood city fox mansbach utilized sales of commercial property in redwood city two of mansbach's sales involve the same property all the sales were for fully occupied free standing buildings located within a 1-mile radius of the redwood city fox mansbach's unit of comparison was price per square foot of building area the comparable sales ranged in price from approximately dollar_figure to dollar_figure per square foot mansbach adjusted the sales for factors such as date of sale condition location physical characteristics and income characteristics mansbach determined that the sales supported a value for the retail office component of the redwood city fox of dollar_figure per square foot of true rentable area mansbach determined the true rentable area of the property to be big_number square feet consisting of the following area east retail west retail second floor office third floor office total rentable sq ft big_number big_number big_number big_number mansbach did not include the mezzanine floors as rentable space because g iven the storage use and low income potential associated with the mezzanine space due to its low ceiling heights it is anticipated that a potential buyer would not allocate value to this space in making its price decision mansbach also allocated percent of the dollar_figure determined value to the square feet available in the third floor office space due to its shell condition and use as storage space at the time of donation under the comparable sales_method mansbach estimated the value of the retail office component of the property to be dollar_figure computed as follows big_number square feet x dollar_figure dollar_figure square feet x dollar_figure big_number total indicated value dollar_figure income capitalization approach--retail office with respect to the income capitalization approach mansbach determined a value for the retail office component both with and without the jacobs lease mansbach did not consider either the lease or the lease by the county of san mateo in his income capitalization calculations to determine economic rent for the property mansbach looked at average income and expense information for suburban office and retail buildings in the san francisco bay area in compiled by the building owners management association boma dollar_figure the boma information reported median income of dollar_figure per square foot for office space and dollar_figure per square foot of retail_space both on a full service expense structure in addition to the boma information mansbach utilized full service leases of commercial property which he viewed as comparables one of the properties used by mansbach as a lease comparable was located in belmont a city neighboring redwood city the other three were located in redwood city however mansbach did not provide an address for one of the properties located in redwood city nor did he provide an address for the property located in belmontdollar_figure mansbach stated that the lease information was provided by cornish carey a local commercial real_estate firm in addition to providing the lease information brokers from cornish carey told mansbach that rents within the mid-san mateo county area for office space as well as commercial space within the immediate subject market area averaged at dollar_figure per square foot per month on a full service expense structure after consideration of the lease comparables and the other information mansbach concluded that an average market rent with according to mansbach boma is an organization which has established industry standards in terms of building area measurements income and expenses on a nationwide basis mansbach listed na as the location for these properties in his comparable office leases table we assume na to mean not applicable a full service expense structure would be dollar_figure per square foot per month for the retail office portion of the redwood city fox mansbach assigned percent of this value or dollar_figure to the square feet of the third floor office space for the big_number square feet of mezzanine space mansbach assigned a storage rent of dollar_figure per square foot per month mansbach estimated total potential gross_income_from_the_property as of the valuation_date based on the above market rents to be dollar_figure from this figure mansbach deducted a vacancy and collection_loss of percent to arrive at effective gross_income of dollar_figure mansbach's market rent estimates were stated on a full service basis whereby the landlord is responsible for all associated expenses based on the actual expenses_incurred by jacobs' lease of the property from through as well as average reported expenses from the boma survey mansbach estimated expenses for the retail office component at dollar_figure per square foot per month included in his estimated expenses were a management and administration expense of percent of effective gross_income and a reserves expense of percent of effective gross_income mansbach chose a capitalization rate of percent in estimating this rate mansbach analyzed a survey reported in the date issue of the appraisal journal which identified institutional investors' criteria for investment as of the summer of this survey indicated a range of rates from to percent mansbach also considered the capitalization rates based on his comparable sales all of which were fully occupied by tenants when sold his comparables indicated a range of capitalization rates from dollar_figure to dollar_figure percent mansbach concluded that the 9-percent rate was appropriate based on the redwood city fox's lack of onsite parking and lack of investment appeal due to the fact that the retail office space was not a free standing building mansbach estimated the value of the retail office component of the redwood city fox under the income capitalization method without considering the impact of the jacobs lease to be dollar_figure rounded computed as follows revenue market rent total potential gross_income big_number sq ft dollar_figure sq ft dollar_figure big_number sq ft dollar_figure dollar_figure big_number big_number big_number sq ft dollar_figure avg less vacancy collection_loss effective gross_income expenses taxes utilities maintenance repairs insurance management reserves dollar_figure big_number dollar_figure per sq ft big_number dollar_figure per sq ft dollar_figure per sq ft big_number effective gross_income big_number effective gross_income big_number dollar_figure big_number dollar_figure total expenses dollar_figure per sq ft dollar_figure big_number net operating income capitalized rounded to dollar_figure dollar_figure dollar_figure without considering the jacobs lease mansbach estimated the following values for the retail office component of the redwood city fox comparable sales approach income capitalization approach dollar_figure dollar_figure mansbach considered the comparable sales approach to be weakened by the lack of directly comparable properties as none of the properties had both commercial and office income potential nor a location within the immediate neighborhood consequently placing more emphasis on the income capitalization approach mansbach estimated the value of the retail office component of the redwood city fox as of date and without consideration of the jacobs lease to be dollar_figure mansbach also determined a value for the retail office component of the redwood city fox under the income capitalization approach incorporating the provisions of the jacobs lease mansbach found that the rentable area leased by jacobs was big_number square feet mansbach excluded the big_number square feet of space on the mezzanine floor from his calculations utilizing both his estimated market rent and the contract rent paid_by jacobs mansbach estimated potential gross_income to be dollar_figure from this figure he again deducted percent for a vacancy and collection_loss with respect to expenses mansbach noted that the jacobs lease was triple net whereby jacobs was responsible for his pro_rata share of expenses mansbach determined that the jacobs lease covered all but percent of the rentable area consequently mansbach reduced effective gross_income by only percent of the expenses he had previously estimated with respect to the capitalization rate mansbach did not change it from the percent he previously estimated without consideration of the jacobs lease incorporating the provisions of the jacobs lease mansbach estimated the value of the retail office component of the redwood city fox under the income capitalization method to be dollar_figure rounded computed as follows revenue contract rent market rent total potential gross_income big_number sq ft dollar_figure big_number sq ft dollar_figure big_number sq ft dollar_figure dollar_figure big_number big_number big_number sq ft dollar_figure avg less vacancy collection_loss effective gross_income expenses taxes utilities maintenance repairs insurance management reserves dollar_figure big_number dollar_figure per sq ft big_number dollar_figure per sq ft dollar_figure per sq ft effective gross_income big_number effective gross_income big_number dollar_figure big_number big_number total expenses dollar_figure per sq ft dollar_figure big_number net operating income capitalized rounded to dollar_figure dollar_figure dollar_figure mansbach--value reconciliation mansbach estimated the value of the redwood city fox as of date and considering the jacobs lease to be dollar_figure rounded computed as follows theater value estimate retail office value estimate total value estimate dollar_figure big_number dollar_figure opinion i introduction there is no dispute that petitioners' gift of the redwood city fox and associated personal_property to the players is a charitable_contribution deductible under sec_170 we find and hold that the fair_market_value of the personal_property on the date of donation was dollar_figure consequently we need only decide the fair_market_value of the redwood city fox as of date for purposes of determining the proper amount of petitioners' charitable_contribution_deduction and carryover deductionsdollar_figure we must also decide whether jacobs is liable for an addition_to_tax and penalties for the years at issue the fair_market_value of donated property is the price at which the property would change hands between a willing buyer and petitioners initially argued that respondent was precluded from redetermining the value of petitioners' charitable donation because the period of limitations under sec_6501 had expired for taxable_year at the time respondent issued the notices of deficiency petitioners make no argument regarding the statute_of_limitations in their briefs and appear to have conceded this point we note however that petitioners executed extensions pursuant to sec_6501 and the notices of deficiency were timely issued for each taxable_year within the period as set forth in sec_6501 although the charitable_contribution from which the carryovers arose was outside of these periods sec_6501 does not foreclose this court from looking to a closed_year to redetermine petitioners' tax_liability for the years at issue see 784_f2d_375 fed cir see also angell v commissioner tcmemo_1986_528 affd without published opinion 861_f2d_723 7th cir a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs the standard is objective using a purely hypothetical willing buyer and seller 680_f2d_1248 9th cir 94_tc_193 the fair_market_value of property as of any given date is an issue of fact to be resolved by considering and weighing all the relevant evidence in the record 87_tc_892 84_tc_285 79_tc_714 affd 731_f2d_1417 9th cir while we must consider the entire record we have broad discretion to decide what facts are most important in reaching our conclusion because finding market_value is after all something for judgment experience and reason 202_f2d_105 2d cir affg a memorandum opinion of this court petitioners have the burden of proving that the fair_market_value of the donated property exceeds the value determined by respondent in the notices of deficiency rule a 290_us_111 88_tc_38 44_tc_801 ii fair_market_value of the redwood city fox the experts' conclusions regarding the fair_market_value of the redwood city fox as of date are as follows theater retail office total value ingram ewing dollar_figure dollar_figure dollar_figure mitten reynolds big_number big_number big_number carneghi mansbach big_number big_number big_number big_number big_number big_number based upon their respective expert's report and testimony the parties take the following positions regarding the fair_market_value of the redwood city fox theater retail office total value jacobs dollar_figure to big_number dollar_figure to big_number dollar_figure to big_number crocker big_number big_number big_number respondent big_number big_number big_number in arriving at their estimated fair market values the experts in these cases relied upon one or more of the three commonly recognized methods of valuing real_property and other assets the replacement cost approach the comparable sales approach and the income capitalization approachdollar_figure respondent requests that we sustain the value determined by mansbach and find that the fair_market_value of the redwood city fox was no greater than dollar_figure thus while respondent does not request separate findings_of_fact with respect to the theater and retail office components of the property we assume the values for the separate components estimated by mansbach to be reflective of respondent's position see 92_tc_958 affd without published opinion 921_f2d_280 9th cir for purposes of this opinion the terms replacement and reproduction when used to describe cost are synonymous see 88_tc_1197 continued the significant divergence in the above estimates and the parties' positions can be attributed mainly to their disagreement as to validity of the replacement cost method for judging the fair_market_value of the redwood city fox on the date it was transferred to the players before addressing the parties' contentions regarding the most appropriate valuation methodology we note several points on which the parties agree first the experts agreed that the highest_and_best_use of the redwood city fox as improved on the date of the gift was its preservation and continued use as theater and retail office space we agree that the evidence supports preservation of the property as its highest_and_best_use and we so finddollar_figure accordingly our decision with respect to the fair_market_value of the property shall reflect its preservation and continued use as a theater and retail office space see 98_tc_554 87_tc_389 second the parties agree and we find that because the theater will not be operated for the production_of_income the income capitalization approach is not appropriate to value the continued ndollar_figure 72_tc_1 see 75_tc_53 n affd per curiam 670_f2d_855 9th cir we agree with reynolds jacobs' expert that the redwood city fox is a property for which the profit is cultural rather than monetary theater component of the redwood city fox conversely the parties agree and we find that the income capitalization approach is an appropriate method to value the retail office component of the property finally consistent with our findings regarding the highest_and_best_use of the property and the nonincome producing nature of the theater we agree with the appraisers that the willing purchaser for the redwood city fox would be a public or private nonprofit entity that intends to use the property as it was on the date of donation we now turn to the parties' dispute regarding the validity of the replacement cost approach with respect to valuing the redwood city fox jacobs contends that the property should be valued primarily by use of the replacement cost method with secondary consideration given to the comparable sales approach he submits that the comparable sales approach to fair_market_value alone is not reliable where there is a limited market and limited comparable sales where there is special purpose property and where preservation is the highest_and_best_use because the redwood city fox is unique and of a significant historical importance to the redwood city community and because there are only two possible comparables ie the stanford theatre and the san jose fox jacobs argues that the replacement cost approach supported by the comparable sales approach is the proper method of valuation crocker contends that the best_method to value both the theater component and the retail office component of the property is the replacement cost method because there are no true comparable sales there are no comparable sales of a historic movie palace such as the fox theater with its appendage the retail office space there are comparable sales of the parts but not the whole and in our case for appraisal value purposes the whole is bigger than the sum of its parts because each appraiser determined that the property should be preserved and the whole is inseparable crocker argues the property must be valued by use of the replacement cost method respondent's position is that comparable properties--the san jose fox and the stanford theater--were sold during the relevant time period and therefore these transactions should be given primary emphasis in the determination of fair_market_value respondent disputes the reliability of the replacement cost method in this instance for a number reasons and further argues that the comparable sales transactions demonstrate that the fair_market_value of the redwood city fox is not equal to its replacement cost but rather it is far less this court has held that replacement cost may be considered in valuing property 64_tc_946 however replacement cost is an appropriate measure of value only where the taxpayer establishes a probative correlation between such cost and the fair_market_value of the property 839_f2d_420 8th cir revg and remanding 86_tc_66 dollar_figure generally a correlation between replacement cost and fair_market_value has been proved where the property is unusual in nature and other methods of valuation such as comparable sales or income capitalization are not applicable because of the property's uniqueness and nonincome-producing nature see eg estate of palmer v commissioner f 2d pincite while we have found that the income capitalization method is not appropriate to value the theater portion of the redwood city fox the comparable sales_method is appropriate because two properties which we find to be substantially_similar to the redwood city fox were sold close in time to the valuation_date of date the san jose fox is a big_number square foot movie palace that opened in the redevelopment agency of the city of san jose purchased the san jose fox in date with the intent to renovate the theater and revitalize the downtown area of san jose similarly the stanford theater is a big_number square foot movie theater that was built in and while not a live performance theater is similar in size and attractiveness to both the san jose fox and the redwood city fox it was purchased in published guidelines respondent has taken a similar approach to the use of reproduction cost in valuing property for purposes of the sec_170 deduction such guidelines direct that fair_market_value depends upon value in the market and not on intrinsic worth and that reproduction cost is to be considered but only to the extent it is probative of value revproc_66_49 sec_2 1966_2_cb_1257 in date by the packard foundation which then completely renovated the theater and reopened it for the exhibition of classic films we think the sale of the san jose fox and the sale of the stanford establish a benchmark by which to value the redwood city fox it is true that these properties did not have adjacent commercial space however the value of the redwood city fox would be no less than the value of its theater component and we find that the theater component can be reliably valued by looking to the sales of the san jose fox and the stanford the fact that the theater component could not be purchased separately from the retail office component and vice versa is in our view an important element deserving of consideration in the process of determining the fair_market_value of the redwood city fox however we think that the adjacent commercial space does not preclude valuation on the basis of the sales of comparable properties all of the experts considered these transactions to represent comparable sales additionally all of the experts presented evidence of sales of retail and office property which they considered comparable to the retail office component of the redwood city fox and finally all the experts arrived at a fair_market_value for the redwood city fox by valuing the theater component separately from the retail office component and then adding the resulting values together we see no need to deviate from the approach adopted by the experts in order to reach our ultimate determination of fair_market_value we agree with petitioners that the redwood city fox was possessed of much architectural significance and was a unique property however we do not agree that the presence of both theater space and commercial space mandates reliance on the replacement cost method to value the property when dealing with an older historic_structure such as the redwood city fox it is questionable whether the replacement cost method can be used to provide a true indication of the fair_market_value of the property crocker's expert carneghi recognized in his appraisal report that the replacement cost approach is considered highly unreliable for older special purposes buildings like the redwood city foxdollar_figure this unreliability is demonstrated by the variation in the amount of accrued depreciation utilized by the expertsdollar_figure a further problem recognized with the use of the replacement cost method is the assumption that one would actually reproduce the improvements involved 338_us_396 it is questionable whether a willing buyer such as a public entity or philanthropic jacobs' expert reynolds also stated in his appraisal report that the replacement cost method is commonly used to value proposed or new buildings ingram ewing used percent for the theater and percent for the retail office component reynolds used percent for theater and percent for the retail office component carneghi used percent depreciation for the theater and percent for the retail office component carneghi subsequently testified that the replacement cost method was inappropriate under the circumstances organization would pay to reproduce the redwood city fox which derives a great deal of its appeal from the fact that it was built in and reflects the architectural charm of that era consistent with this jacobs' expert reynolds testified that one wouldn't replicate this theater because it wouldn't be historic if it were replicated moreover in light of the many historically distinctive features it is doubtful that a building such as the redwood city fox could be constructed today indeed jacobs testified that he would not replicate the property the fox theater to me if i had to -- and i've built forty-five concrete buildings before in my time if i had to take the contract to replicate the fox theater from scratch i wouldn't take it for dollar_figure million i think it would be a very difficult thing to build rebuild for that price after considering the evidence presented and the arguments of the parties we find that petitioners have not proven the requisite probative correlation between the reproduction cost of the redwood city fox and its fair market valuedollar_figure accordingly we confine ourselves to an examination of the expert valuations utilizing the comparable sales_method as well as the income capitalization method for the retail office component while we do not consider the replacement cost of the redwood city fox to be indicative of its fair_market_value after comparing the substance and reasoning of each appraisal report both petitioners recognize that the replacement cost approach to valuation is not favored on brief jacobs stated that t here is no question that there exists a preference for the market data approach crocker also stated on brief that the comparable sales_method is the preferred method as well as the testimony presented at trial we conclude that petitioners have successfully established that respondent's determination with respect to the fair_market_value of the redwood city fox is deserving of adjustment we again note that valuation is not a precise science and determining the fair_market_value of donated property on a given date is a question of fact to be resolved on the basis of the entire record see 71_tc_998 43_tc_663 expert opinion evidence is obviously admissible and relevant on the question of value and is intended to help the court understand areas requiring specialized training knowledge or judgment however expert opinion sometimes aids the court in determining valuation other times it does not see 92_tc_101 we evaluate expert opinions in light of the demonstrated qualifications of the expert and all other evidence of value in the record 480_f2d_171 9th cir affg 54_tc_493 94_tc_193 86_tc_547 as the trier of fact we are not bound by the opinion proffered by any expert witness when that opinion contravenes our judgment 304_us_282 estate of newhouse v commissioner supra pincite parker v commissioner supra pincite while we may accept the opinion of an expert in its entirety 74_tc_441 we may also be selective in the use of any portion of such an opinion parker v commissioner supra pincite consequently we consider expert opinion testimony only to the extent that it aids us in arriving at the fair_market_value of the property moreover because valuation is necessarily an approximation it is not required that the value we determine be one as to which there is specific testimony provided that it is within the range of figures that properly may be deduced from the evidence 538_f2d_927 2d cir affg tcmemo_1974_285 250_f2d_242 5th cir affg in part and remanding in part tcmemo_1956_178 with these principles in mind we turn to valuation of the redwood city fox we discuss the theater component of the property separately from the retail office component a valuation of theater component utilizing the comparable sales approach the experts estimated the following values for the theater component of the redwood city fox ingram ewing mitten reynolds carneghi mansbach value estimate dollar_figure big_number big_number big_number as the above figures indicate respondent's expert mansbach valued the theater component much lower than the other experts in considering mansbach's opinion with respect to the theater component of the redwood city fox we find several problems that seem to account for much of the difference between mansbach's value conclusions and the value conclusions of petitioners' experts first mansbach considered the appropriate unit of comparison among his comparable sales to be the price paid per seat for the redwood city fox he determined that the appropriate seat count to apply in the valuation was mansbach acknowledged that the seating capacity of the redwood city fox at one time exceeded big_number and further acknowledged that seats were installed in the auditorium on the valuation_date however due to a lack of documented demand for the mezzanine seats mansbach concluded that a buyer would not allocate value to these seats in making its price decisions thus he concluded that the market would not place a value on the subject property based on the theoretical maximum seating we disagree with this conclusion jacobs' experts mitten reynolds found that price paid per seat was not an appropriate unit of comparison because the number of seats in a theater is not fixed crocker's expert carneghi felt that a purchaser would consider the maximum seating capacity a theater has to offer in making his or her decision carneghi determined that the appropriate number of seats for the redwood city fox based on modern standards was big_number seats however carneghi concluded that the value indicated on a per square foot of building area basis was less subjective than the value indicated on a per seat basis mansbach's conclusion regarding the appropriate seat count for the redwood city fox is further called into question by his analysis of his comparable sales he was unable to provide the seating capacity for one of his comparable sales the laurel theater additionally the san jose fox which mansbach considered the most comparable to the redwood city fox had no seats when it was sold mansbach thus evaluated the sale of the san jose fox on the basis of big_number planned seats we find for comparison purposes the appropriate seat count for the redwood city fox to be big_number we do not agree with mitten reynolds that number of seats is not a proper unit of comparison with respect to how the number of seats affects value crocker's expert carneghi stated i'm not relating the seats based on their income potential i'm relating the seats based on their audience potential so in the market comparison the prospective buyer of the subject or any of my comparables i believe would logically say as san jose did i know the theater's not going to make a profit we all know cultural facilities don't make profits but what i -- what i want to know is how much of my population how much of my market can this theater accommodate -- ie how many people can i seat in this theater that has to be an influence on value we agree with carneghi's analysis on this issue while we realize that a purchaser would not be interested in the number of seats as a measure for the potential income stream the theater could generate we think a purchaser would assign value to the theater based on the number of patrons the theater could accommodate we also agree with carneghi's conclusion that the square footage of building area is a less subjective measure than price paid per seat another problem we find with mansbach's appraisal is his omission of the date sale of the stanford theater as a comparable sale mansbach admitted that his omission of the stanford theater was a mistake and we agree that it was mansbach further testified that inclusion of the stanford theater as a comparable sale would not have changed his value conclusion despite this testimony we have difficulty relying on his opinion arrived at without considering one of the two comparable properties available we also find error in mansbach's adjustments to the sales_price of the san jose fox mansbach found that the condition of the san jose fox was inferior on its sale date to the condition of the redwood city fox despite the san jose fox's inferior condition mansbach considered any upward adjustment for condition to be offset by downward adjustments on the basis of the san jose fox's superior location and its purchase by a nonprofit entity while we agree that a downward adjustment for location is appropriate we do not agree that a downward adjustment is warranted on the basis of the san jose fox's purchase by a government_entity there is no evidence in the record to suggest that this sale was anything but adversarial legitimate and at arm's length consequently we do not see how the identity of the purchaser would support a downward adjustment to the sales_price of the san jose fox on brief respondent argues that the sales prices of the san jose fox and the stanford theater should be adjusted downward to account for the thin market participant potential in redwood city while we realize that lack of a market is a factor to consider in evaluating the fair_market_value of property we do not think it is an appropriate adjustment here respondent admits that the sale of the san jose fox as well as the sale of the stanford theater represent comparable sales the fact that there are comparable sales belies respondent's argument in this regard additionally as mentioned there is no evidence in the record to suggest that these properties were acquired by the respective purchasers for anything less than fair_market_value furthermore we are troubled by the fact that the value conclusions proffered by mansbach respondent's expert appear to focus on the views of the buyer to the exclusion of the seller see mandelbaum v commissioner tcmemo_1995_255 expert's disregard for views of a willing seller may be fatal to the expert's opinion affd without published opinion 91_f3d_124 3d cir see also estate of cloutier v commissioner tcmemo_1996_49 although a buyer would most likely want to purchase the redwood city fox at mansbach's ascertained value the test of fair_market_value rests on the concept of a hypothetical willing buyer and a hypothetical willing seller ignoring the views of the willing seller is contrary to this well-established test and as mentioned above may be fatal in this regard our reading of mansbach's appraisal report does not persuade us that he ever considered whether a hypothetical willing seller would sell the redwood city fox for the value he determined in light of the prices the sellers of the san jose fox and the stanford received as well as the income producing potential of the retail office component of the property we think it is doubtful that a hypothetical seller of the redwood city fox would be willing to sell the property for dollar_figure if he or she were not under a compulsion to sell based on the above errors we are not convinced that mansbach's appraisal is a reliable reflection of the fair_market_value of the theater component of the property we are also not convinced that the ingram ewing and mitten reynolds appraisals are reflective of the fair_market_value ingram ewing performed what they termed a market approach value estimate by adding the projected renovation costs of the san jose fox to its dollar_figure per seat purchase_price this resulted in an upward adjustment of dollar_figure for a total of dollar_figure per seat they then estimated the value of the redwood city fox by comparison to the san jose fox to be dollar_figure big_number seats at dollar_figure per seat from this figure ingram ewing then deducted what they estimated to be the restoration cost of the redwood city fox after an adjustment for inflation ingram ewing estimated a value of dollar_figure for the theater component of the redwood city fox we believe their adjustment for physical condition was too high in view of the location of the san jose fox similarly mitten reynolds concluded that the sales of the san jose fox and the stanford whose purchase prices equated to dollar_figure per square foot and dollar_figure per square foot respectively indicated a fair_market_value for the redwood city fox of dollar_figure per square foot as with ingram ewing we are not persuaded that such large upward adjustments to the purchase prices of the san jose fox and the stanford are warranted we think the location of the redwood city fox was inferior to the locations of the comparable properties consequently we find that ingram ewing and mitten reynolds approaches resulted in an inflated fair_market_value after examination of the record we find crocker's expert carneghi to be more persuasive than the other experts as mentioned above where we find the evidence of valuation by one of the parties sufficiently more convincing than that of the other party we may accept the opinion of the expert in its entirety buffalo tool die mfg co v commissioner t c pincite in these cases with respect to the theater component of the property we accept carneghi's opinion in its entirety carneghi considered the sales of the san jose fox the stanford and the circle star to be comparable to the redwood city fox carneghi also considered the purchase of the redwood city fox by jacobs in date due to jacobs’ renovation of the redwood city fox as well as what carneghi termed booming real_estate prices in california between and carneghi gave the date sale of the redwood city fox to jacobs secondary consideration because significant appreciation occurred between the date of this sale and the appraisal date using both price per seat and price per square foot as units of measurement carneghi found that the comparable sales indicated a range of unit values of between dollar_figure and dollar_figure per seat and dollar_figure and dollar_figure per square foot carneghi determined that the circle star sold basically for land value and consequently he did not further consider its sale in his analysis carneghi adjusted the sales prices of the san jose fox and the stanford on the basis of physical condition date of sale location size seating capacity and other physical characteristics on a per seat basis carneghi estimated a value of dollar_figure per seat carneghi determined the appropriate number of seats for the redwood city fox based on modern standards including seat width and handicapped seating and accessibility to be big_number seats thus with big_number seats at dollar_figure per seat the indicated value was dollar_figure rounded on a per square foot basis carneghi concluded that a value of dollar_figure per square foot was indicated with big_number square feet of gross building area carneghi estimated the value of the theater to be dollar_figure as mentioned above carneghi concluded that the value on a per square foot basis was slightly less subjective than on a per seat basis carneghi thus concluded that the indicated value for the theater component under the comparable sales_method was dollar_figure we are convinced that carneghi's appraisal is the best reflection of the fair_market_value of the theater component of the redwood city fox consequently we find that the fair_market_value of the theater component of the redwood city fox as of date was dollar_figure b valuation of retail office component with respect to the retail office component of the redwood city fox we agree with petitioners that none of the office buildings considered by the experts were truly comparable unlike the redwood city fox all were free standing structures with onsite parking none were constructed in the 1920's and none possessed any historical significance moreover an investor would be free to purchase the properties without the additional purchase of a theater also while it is our view that these differences do not mandate use of the replacement cost method to value the property we find that they preclude the use of the comparable sales approach as a reliable indicator of fair_market_value furthermore we think that a willing buyer such as a nonprofit entity would accord value to the retail office component of the property on the basis of its income producing potential consequently and in light of the jacobs lease which all the experts found to be below market we conclude that the income capitalization approach is the most appropriate method for valuing the retail office component of the redwood city fox under the income capitalization approach with consideration given to the impact of the jacobs lease the expert sec_47 estimated the following fair market values for the retail office component of the redwood city fox mitten reynolds carneghi mansbach value estimate dollar_figure big_number big_number as was the case with the theater component mansbach's estimated value is significantly lower than the other experts' estimates as was also the case with the theater component in evaluating mansbach's opinion we find several error sec_48 that seem ingram ewing did not estimate a value for the retail office component of the property under the income capitalization method the first problem is the amount of market rent mansbach estimated the property would command mansbach cites the boma survey which indicated median market rent on a full service basis of dollar_figure per square foot per month for office space and dollar_figure per square foot per month for retail_space in the bay area in however mansbach estimates the market rent for the property both the ground floor and the upper floors to be dollar_figure per square foot per month on a full service basis mansbach bases his estimate on d iscussions with several brokers which revealed that average market rents in the redwood city area in were typically lower than as reported in the boma survey these brokers told mansbach that rents for both retail_space and office space including ground floor commercial space in the immediate subject area generally averaged at dollar_figure per square foot on a full service expense structure these same brokers provided mansbach with four leases that mansbach considered comparable to the redwood city fox all the continued to account for much of the difference between mansbach's value conclusions and the value conclusions of petitioners' experts however one overriding problem we have with all the appraisers' reports is their failure to consider the county of san mateo's lease of the east retail_space both the ground floor and mezzanine in their income capitalization analysis continued comparable leases were for office space none were for retail_space additionally comparable lease number the jeanne bishop and comparable lease number intermodel delivery service have no address identified mansbach finds the comparable leases indicate a range of dollar_figure to dollar_figure per square foot per month mansbach states that the second floor office space has an attractive appearance which retains many of the historic and architectural details of the original structure in spite of these facts mansbach still estimates a market rent at the lower end of the indicated range for the mezzanines to reflect their lower ceiling heights and his determination that they must be rented in conjunction with the ground floor retail areas mansbach estimates a storage rent of dollar_figure per month based on our review of the lease comparables provided by the experts and in light of the rent provided for in the county of san mateo lease we believe that the market rent estimated by mansbach is too low our second problem with mansbach's estimate is his capitalization rate without consideration of the jacobs lease mansbach estimated a 9-percent capitalization rate the comparables presented by the experts indicate capitalization rates ranging from a low of percent to a high of percent based on the comparables we find mansbach's 9-percent capitalization rate too conservative under the circumstances still another problem we have with mansbach's estimate is when considering the impact of the jacobs lease under the income capitalization method mansbach still utilizes a capitalization rate of percent we believe this was an error although basically related to the rate of interest the capitalization rate also includes risk and liquidity factors see 75_tc_53 ndollar_figure affd 670_f2d_855 9th cir because percent of the retail office component was subject_to a long-term_lease albeit below market the risk of receiving that portion of income is slight consequently we believe the capitalization rate should be reduced to reflect the lower_of level risk the county of san mateo leased the east retail_space for the period of date to date rent was dollar_figure per month with the county of san mateo paying utility expenses including gas electrical and janitorial services however the players were responsible for paying all real_property_taxes based on our finding of big_number rentable square feet the rental rate paid_by the county of san mateo equates to dollar_figure rounded per square foot per month we believe it is appropriate to estimate the value of the retail office component of the redwood city fox by incorporating the actual income from the below-market jacobs lease and from the county of san mateo lease to calculate the total gross_income of the property we find that a vacancy and collection_loss of percent is appropriate under the circumstances to arrive at effective gross_income however we agree with carneghi that the vacancy and collection_loss should not be deducted from the space subject_to the jacobs lease because of the nature of the lease from effective gross_income we agree with mansbach that deductions for management expenses of percent of effective gross_income and for reserves of percent of effective gross_income are appropriate we also find that a deduction for the real_estate_taxes the landlord must pay under the county of san mateo lease to be appropriatedollar_figure finally with respect to the based on information provided by mansbach in his appraisal report we estimate the deduction for the real_estate_taxes to be dollar_figure we note that no deduction for real_estate continued proper capitalization rate our review of the record persuades us that carneghi's capitalization rate of percent50 is the most appropriate under the circumstances in accord with these findings under the income capitalization approach we arrive at a fair_market_value of dollar_figure rounded for the retail office component of the redwood city fox calculated as follows contract income-jacobs lease contract income-cty of san mateo lease monthly gross potential income big_number sq ft at dollar_figure dollar_figure big_number sq ft at dollar_figure big_number big_number big_number x annual gross_income less vacancy and credit loss at jacobs space cty of san mateo space effective gross_income less landlord expenses reserves management property taxes total expenses net operating income capitalization rate of effective gross_income big_number of effective gross_income big_number big_number big_number big_number big_number big_number big_number big_number continued taxes with respect to the space subject_to the jacobs lease is warranted as jacob was responsible for paying the real_estate_taxes carneghi found that considering the quality of the subject redwood city fox its lack of parking the fact that the subject space is part of a larger building and the small size a rate of percent is concluded however the below market lease for a majority of the space creates a low risk situation for the building owner which argues for a lower rate therefore an percent rate is used for capitalization purposes indicated value rounded c value conclusion dollar_figure dollar_figure based upon an analysis of all the valuation evidence introduced through both testimony and documentation and giving due consideration to the credibility of the witnesses at trial we hold that the fair_market_value of the redwood city fox as of date the date of its donation to the players was dollar_figure iii addition_to_tax and penalties the final issue is whether jacobs is liable for an addition_to_tax for negligence or disregard of rules or regulations under sec_6653 for taxable_year and whether jacobs is liable for accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations any substantial_understatement_of_income_tax and or any substantial_valuation_overstatement for taxable years and a addition_to_tax for negligence for sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment is attributable to negligence or disregard of rules or regulations negligence means any failure to make a reasonable attempt to comply with the internal_revenue_code and respondent introduced evidence of the redwood city fox's assessed value for purposes of california real_property_taxes we considered the property's assessed value for real_estate tax purposes but we find that value not to represent the redwood city fox's fair_market_value disregard includes any careless reckless or intentional disregard sec_6653 negligence is defined as a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 however reasonable reliance upon expert opinion asserted in good_faith can shield a taxpayer from sec_6653 additions to tax 469_us_241 857_f2d_1383 9th cir affg tcmemo_1987_217 we find that jacobs reasonably relied upon the expert opinions of ingram and ewing as well as those contained in the adamson report when he claimed the charitable deduction at issue both ingram and ewing were licensed real_estate appraisers in california their valuation report is detailed and complete and was attached to jacobs' federal_income_tax return for taxable_year while jacobs has considerable knowledge regarding real_estate development we think the evidence of his knowledge falls short of requiring him to second-guess licensed appraisers hence under these circumstances we do not find jacobs negligent accordingly we hold that he is not liable for the sec_6653 addition_to_tax for negligence for b accuracy-related_penalties for and sec_6662 imposes an accuracy- related penalty of an amount equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_overstatement see sec_6662 - the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if reasonable_cause exists for the underpayment and the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause is the extent of the taxpayer's effort to assess the proper tax_liability sec_1_6664-4 income_tax regs in our judgment jacobs acted with reasonable_cause and in good_faith when he claimed the charitable_contribution_deduction for his donation of the redwood city fox accordingly we hold that he is not liable for the sec_6662 accuracy-related_penalties for and to reflect the foregoing decisions will be entered under rule
